 

Exhibit 10.38

 

Net/Office/Laboratory 430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 1

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made as of this 30th day of December, 2014, between
ARE-East River Science Park, LLC a Delaware limited liability company
(“Landlord”), and Immune Pharmaceuticals, Inc., a Delaware corporation
(“Tenant”).

 

BASIC LEASE PROVISIONS

 

Address:430 East 29th Street, New York, New York, 10016.

 

Premises:That portion of the Project, known as Suite 940, containing 2,175
rentable square feet (as determined by Landlord and accepted for all purposes by
Tenant), on the 9th floor in the Building in the Science Hotel® (the
“Premises”), in the 418,639 rentable square foot West Tower (the “Building”) of
the of the Alexandria Center™ for Life Science – New York City (“Alexandria
Center”), as shown on Exhibit A.

 

Shared Work Area:That portion of the Building on the ninth floor, as shown on
Exhibit N.

 

Project:The Alexandria Center, including the Land, all buildings (including the
Building) and other improvements located (or to be located) thereon and
appurtenances thereto.

 

Base Rent:$16,675.00 per month ($200,100.00 per annum), which Base Rent amount
shall include all in-suite utilities for Suite 940.

 

Building:The West Tower of the Project.

 

Building’s Share:The proportionate share of the Project attributed to the
Building, which shall be the ratio of the total rentable square feet then in the
Building to the total rentable square feet then in the Project, as determined by
Landlord from time to time (which proportionate share currently is determined by
Owner to be 57.53%). Landlord agrees to notify Tenant of changes in the
Building’s Share.

 

Land:That certain real property more particularly described on Exhibit B.

 

Tenant’s Share:0.5195%.

 

Tenant’s Share (SWA):7.0153%

 

Security Deposit:Unconditional and irrevocable letter of credit, as more
particularly described on Exhibit J attached hereto, naming Landlord as
beneficiary, to be delivered by Tenant on the date hereof, in form, and from a
bank, acceptable to Landlord, in the amount of $100,050.00.

 

Target Commencement Date:February 1, 2015.

 

Rent Commencement Date:3 months following the Commencement Date.

 

Rent Adjustment Percentage:3.5%

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 2

 

Base Term:Beginning on the Commencement Date and ending 63 months from the first
day of the first full calendar month of the Term (as defined in Section 2)
hereof.

 

Permitted Use:Research and development laboratory, related office and other
related uses consistent with the character of the Project and otherwise in
compliance with the provisions of Section 8 hereof.

 

Address for Rent Payment via Regular Mail: Address for Rent Payment via
Overnight Courier:

P.O. Box 975383
Dallas, TX 75397-5383

 

Wire/ACH Payment Information:

JP Morgan Chase
Alexandria Real Estate Equities
Lockbox 975383 TX1-0006
14800 Frye Road
Fort Worth, TX 76155

 

Bank Name: JPMorgan Chase Bank NA   Bank Address: 201 N. Central Ave.    
Phoenix, AZ 85004   Account Name: ARE-East River, LLC   Account Number:   Wire
ABA Number:   ACH ABA Number:  

 

Tenant’s Notice Address: Landlord’s Notice Address: 1 Broadway, 14th Floor
Cambridge, MA 02142
Attention: Dr. Daniel Teper, CEO 385 East Colorado Blvd., Suite 299
Pasadena, CA 91101
Attention: Corporate Secretary

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[   ]  EXHIBIT A - PREMISES DESCRIPTION [   ]  EXHIBIT B – LEGAL DESCRIPTION OF
PROJECT [   ]  EXHIBIT C - [INTENTIONALLY OMITTED] [   ]  EXHIBIT D –
ACKNOWLEDGEMENT OF COMMENCEMENT DATE [   ]  EXHIBIT E - RULES AND REGULATIONS
[   ]  EXHIBIT F - TENANT’S PERSONAL PROPERTY [   ]  EXHIBIT G – [INTENTIONALLY
OMITTED] [   ]  EXHIBIT H – [INTENTIONALLY OMITTED] [   ]  EXHIBIT I –
[INTENTIONALLY OMITTED] [   ]  EXHIBIT J – FORM OF LETTER OF CREDIT
[   ]  EXHIBIT K – [INTENTIONALLY OMITTED] [   ]  EXHIBIT L – OPEN SPACE
DESCRIPTION [   ]  EXHIBIT M – SUPERIOR INSTRUMENT EXCERPTS [   ]  EXHIBIT N -
SHARED WORK AREA [   ]  EXHIBIT O - SHARED WORK SYSTEMS  

 

1.          Lease of Premises. Upon and subject to all of the terms and
conditions hereof, Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord. Tenant shall have a license, on a
non-exclusive basis in common with other tenants and users of the Project, to
use all of the Building’s public hallways, lobbies, fitness center, corridors
and passages and the Building’s public stairways as “Common Areas” from time to
time, in accordance with the Rules and Regulations applicable thereto and all
Legal Requirements; but “Common Areas” shall not include any area within the
Premises or any other leased or leasable area of the Project, and such access
and use shall be subject to the terms of the Superior Instruments (as defined in
Section 28). Landlord reserves the right to modify, from time to time, the
Project, the Building, the Open Space and the Common Areas, provided that such
modifications do not materially adversely affect Tenant's use of the Premises
for the Permitted Use. No vault or cellar is leased hereunder, anything to the
contrary indicated elsewhere in this Lease notwithstanding. As used herein, the
term “Open Space” shall mean the portion of the Project that will be subject to
a permanent and perpetual public use and access easement, of a location and size
substantially as shown on Exhibit L, or otherwise in accordance with the
Declaration (Corrective) dated December 29, 2006 by ARE – East River Park, LLC,
recorded February 20, 2007 at CRFN 2007000094401, as the same may be modified
from time to time.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 3

 

2.          Delivery; Acceptance of Premises; Commencement Date. Landlord shall
use commercially reasonable efforts to deliver the Premises and the ninth floor
portion of the Shared Work Area to Tenant in accordance with the terms of this
Lease on or before the Target Commencement Date ("Delivery" or "Deliver"). If
Landlord fails to timely Deliver the Premises and the ninth floor portion of the
Shared Work Area, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, and this Lease shall not be void or voidable or subject to
termination except as provided herein. If Landlord does not Deliver the Premises
and the ninth floor portion of the Shared Work Area within 60 days of the Target
Commencement Date for any reason other than Force Majeure delays and Tenant
delays, this Lease may be terminated by Landlord or Tenant by written notice to
the other, and if so terminated by either: (a) the Security Deposit, or any
balance thereof (i.e., after deducting therefrom all amounts to which Landlord
is entitled under the provisions of this Lease), shall be returned to Tenant,
and (b) neither Landlord nor Tenant shall have any further rights, duties or
obligations under this Lease, except with respect to provisions which expressly
survive termination of this Lease. As used herein, the term "Force Majeure"
shall have the meaning set forth for such term in Section 35. If neither
Landlord nor Tenant elects to void this Lease within 5 business days of the
lapse of such 60 day period, such right to void this Lease shall be waived and
this Lease shall remain in full force and effect. Tenant expressly waives any
right to rescind this Lease under Section 223-a of the New York Real Property
Law or under any present or future statute of similar import then in force and
further expressly waives the right to recover any damages, direct or indirect,
which may result from Landlord’s failure to deliver possession of the Premises
by the Target Commencement Date or to grant access to certain portions of the
Premises prior to the Target Commencement Date as permitted hereunder. Tenant
agrees that the provisions of this Section 2 are intended to constitute “an
express provision to the contrary” within the meaning of said Section 223-a.

 

(a)         The “Commencement Date” shall be the earliest of: (i) the date
Landlord Delivers the Premises to Tenant; (ii) the date Landlord could have
Delivered the Premises but for Tenant delays; and (iii) the date Tenant conducts
any business in the Premises or any part thereof. Upon request of Landlord,
Tenant shall execute and deliver a written acknowledgment of the Commencement
Date, the Rent Commencement Date and the expiration date of the Term when such
are established in the form of the “Acknowledgement of Commencement Date”
attached to this Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder. The “Term” of this Lease shall be the Base Term, as defined above in
the Basic Lease Provisions hereof.

 

(b)         Upon delivery of the Premises to Tenant: (i) Tenant shall accept the
Premises in their "AS-IS” in their condition as of the Commencement Date; (ii)
Landlord shall have no obligation for any defects in the Premises, to perform
any work or make any installations in order to prepare the Premises for Tenant's
occupancy; and (iii) Tenant's taking possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken. Any occupancy of the
Premises by Tenant before the-Commencement Date shall be subject to all of the
terms and conditions of this Lease, including the obligation to pay Rent.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 4

 

(c)         Tenant agrees and acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty with respect to the
condition of all or any portion of the Premises, the Building or the Project,
and/or the suitability of the Premises, the Building or the Project for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Premises, the Building or the Project are suitable for the Permitted Use. No
rights, easements or licenses are acquired by Tenant by implication or otherwise
except as expressly set forth in this Lease. This Lease constitutes the complete
agreement of Landlord and Tenant with respect to the subject matter hereof and
supersedes any and all prior representations, inducements, promises, agreements,
understandings and negotiations which are not contained herein. Landlord in
executing this Lease does so in reliance upon Tenant’s representations,
warranties, acknowledgments and agreements contained herein.

 

3.          Rent.

 

(a)         Base Rent. The first month’s Base Rent and the Security Deposit
shall be due and payable on delivery of an executed copy of this Lease to
Landlord. Tenant shall pay to Landlord in advance, without demand, abatement,
deduction or set-off, monthly installments of Base Rent on or before the first
day of each calendar month during the Term hereof after the Rent Commencement
Date, in lawful money of the United States of America, at the office of Landlord
for payment of Rent set forth above, or to such other person or at such other
place as Landlord may from time to time designate in writing. Payments of Base
Rent for any fractional calendar month shall be prorated. The obligation of
Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in Section
5(c)) due hereunder except for any abatement as may be expressly provided in
this Lease.

 

(b)         Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) Tenant’s Share of
“Operating Expenses” (as defined in Section 5(a)), (ii) administration rent for
property management services in the amount of 3.0% of the Base Rent (but only if
Operating Expenses does not include the costs of a third-party property manager
for the Building), and (iii) any and all other amounts Tenant assumes or agrees
to pay under the provisions of this Lease, including, without limitation, any
and all other sums that may become due by reason of any default of Tenant or
failure to comply with the agreements, terms, covenants and conditions of this
Lease to be performed by Tenant, after any applicable notice and cure period.

 

4.          Base Rent Adjustments. Base Rent shall be increased on each annual
anniversary of the first day of the first full month during the Term of this
Lease (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated.

 

5.          Operating Expense Payments. Landlord shall deliver to Tenant a
written estimate of Operating Expenses for each calendar year during the Term
(the “Annual Estimate”), which may be revised by Landlord from time to time
during such calendar year. During each month of the Term, on the same date that
Base Rent is due, Tenant shall pay Landlord an amount equal to 1/12th of
Tenant’s Share of the Annual Estimate. Payments for any fractional calendar
month shall be prorated.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 5

 

(a)         The term “Operating Expenses” means all costs and expenses of any
kind or description whatsoever incurred or accrued each calendar year by
Landlord with respect to the Building (including the Building’s Share of all
costs and expenses of any kind or description incurred or accrued by Landlord
with respect to the Project which are not specific to the Building or any other
building located in the Project) (including, without duplication, Taxes (as
defined in Section 10), project related costs in connection with the shell and
core of the Building, site improvements, transportation, maintenance, Common
Area utilities, PILOT payments, insurance, capital repairs and improvements
amortized (with interest at the Default Rate) over the lesser of 7 years and the
useful life of such capital items, the costs of any third-party property manager
for the Building, and the costs and expenses of maintaining, repairing,
replacing and operating the Building and the Project, excluding only:

 

(i)          the original construction costs of the Project and costs of
correcting defects in such original construction;

 

(ii)         capital expenditures for expansion of the Project;

 

(iii)        interest, principal payments of any Mortgage (as defined in Section
28) debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured and all payments of base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;

 

(iv)        depreciation of the Project (provided that the exclusion of
depreciation shall not preclude inclusion of amortization of capital
improvements, which is includable in Operating Expenses in accordance with the
terms of this Lease);

 

(v)         advertising, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent and construction allowances for tenants;

 

(vi)        legal and other expenses incurred in the negotiation or enforcement
of leases;

 

(vii)       costs of completing, fixturing, improving, renovating, painting,
redecorating or other work, which Landlord pays for or performs for other
tenants within their premises, and costs of correcting defects in such work; in
each instance other than those ordinary building repairs and maintenance to
Building structures, windows and Building Systems;

 

(viii)      [intentionally omitted];

 

(ix)         costs to be reimbursed by other tenants of the Project or Taxes to
be paid directly by Tenant or other tenants of the Project, whether or not
actually paid;

 

(x)          salaries, wages, benefits and other compensation paid to officers
and employees of Landlord who are not assigned in whole or in part to the
operation, management, maintenance or repair of the Project;

 

(xi)         general organizational, administrative and overhead costs relating
to maintaining Landlord’s existence, either as a corporation, partnership, or
other entity, including general corporate, legal and accounting expenses;

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 6

 

(xii)        costs (including attorneys’ fees and costs of settlement, judgments
and payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

 

(xiii)       costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 8);

 

(xiv)      penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord‘s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;

 

(xv)       overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same materially exceeds the costs of such goods and/or services
rendered by unaffiliated third parties on a competitive basis;

 

(xvi)      costs of Landlord's charitable or political contributions, or of fine
art maintained at the Project;

 

(xvii)     costs in connection with services (including electricity), items or
other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;

 

(xviii)    costs incurred in the sale or refinancing of the Project;

 

(xix)       subject to Section 10(a), net income taxes of Landlord or the owner
of any interest in the Project, franchise, capital stock, gift, estate or
inheritance taxes or any federal, state or local documentary taxes imposed
against the Project or any portion thereof or interest therein; and

 

(xx)        any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project.

 

(b)         Within 120 days after the end of each calendar year (or such longer
period as may be reasonably required), Landlord shall furnish to Tenant a
statement (an “Annual Statement”) showing in reasonable detail: (a) the total
and Tenant’s Share of actual Operating Expenses for the previous calendar year,
and (b) the total of Tenant’s payments in respect of Tenant's Share of Operating
Expenses for such year. If Tenant’s Share of actual Operating Expenses for such
year exceeds Tenant’s payments of Tenant's Share of Operating Expenses for such
year, then the excess shall be due and payable by Tenant as Rent within 30 days
after delivery of such Annual Statement to Tenant. If Tenant's payments of
Operating Expenses for such year exceed Tenant's Share of actual Operating
Expenses for such year, then Landlord shall pay the excess to Tenant within 30
days after delivery of such Annual Statement, except that after the expiration,
or earlier termination of the Term or if Tenant is delinquent in its obligation
to pay Rent, Landlord shall pay the excess to Tenant after deducting all other
amounts due Landlord.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 7

 

(c)         Each Annual Statement shall be final and binding upon Tenant unless
Tenant, within 30 days after Tenant’s receipt thereof, shall contest any item
therein by giving written notice to Landlord, specifying each item contested and
the reason therefor. Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated. Notwithstanding
anything set forth herein to the contrary, if the Building is not at least 95%
occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses for such year shall be computed as though the Building had been 95%
occupied on average during such year. “Tenant’s Share” shall be the percentage
set forth in the Basic Lease Provisions as Tenant’s Share as reasonably adjusted
by Landlord for changes in the physical size of the Premises or the Project
occurring thereafter. Landlord may equitably increase Tenant’s Share (or
Tenant's Share of Operating Expenses, as the case may be) for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project that
includes the Premises or that varies with occupancy or use. Base Rent, Tenant’s
Share of Operating Expenses and all Additional Rent and other amounts payable by
Tenant to Landlord hereunder are collectively referred to herein as “Rent.”

 

6.          Rent Abatement. Notwithstanding anything to the contrary herein,
provided that there is not a Default by Tenant hereunder, Base Rent and
Operating Expenses shall be abated during the period from the Commencement Date
until (but not including) the Rent Commencement Date.

 

7.          Security Deposit. Tenant shall deposit with Landlord, upon delivery
of an executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth in the Basic Lease Provisions, which Security Deposit shall be
in the form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Landlord's choice. If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 30 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit. The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 21), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Default, without prejudice to any other remedy provided herein or provided by
law. Upon any such use of all or any portion of the Security Deposit, Tenant
shall pay Landlord on demand the amount that will restore the Security Deposit
to the amount set forth in the Basic Lease Provisions or Tenant shall promptly
provide Landlord with an amendment to the Letter of Credit reflecting and
ratifying Landlord’s draw thereunder and Tenant’s subsequent restoration of the
Letter of Credit to the original amount. Tenant hereby waives the provisions of
any law, now or hereafter in force, which provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of Rent, to repair damage caused by Tenant or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the act or omission of Tenant or any officer, employee,
agent or invitee of Tenant. Upon bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for periods prior to the filing
of such proceedings. Upon any such use of all or any portion of the Security
Deposit, Tenant shall, within 5 days after demand from Landlord, restore the
Security Deposit to its original amount. If Tenant shall fully perform every
provision of this Lease to be performed by Tenant, the Security Deposit, or any
balance thereof (i.e., after deducting therefrom all amounts to which Landlord
is entitled under the provisions of this Lease), shall be returned to Tenant
(or, at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 90 days after the expiration or earlier termination of this Lease. In the
event the issuer of the Letter of Credit experiences a downgrade of its debt
rating below “A-” by Standard & Poors Rating Services, a division of The
McGraw-Hill Companies, Inc. (“S&P”) or the equivalent rating by Moody’s Investor
Services, Inc. (“Moody’s”) at any time during which Tenant is obligated to
provide the Letter of Credit, Landlord shall be entitled, in Landlord’s sole
discretion, to receive a replacement Letter of Credit from an issuing bank with
a debt rating of “AA” by S&P or the equivalent rating by Moody’s or better).

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 8

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord's obligations under this Section 7, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant's right to the return of the
Security Deposit shall apply solely against Landlord's transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord's damages in
case of Tenant's default. Landlord's obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

 

Tenant covenants that it will not assign or encumber, or attempt to assign or
encumber, the Security Deposit. Neither Landlord, nor its successors or assigns,
shall be bound by any such assignment, encumbrance, attempted assignment or
attempted encumbrance. It is agreed that the provisions of this Section 7 shall
apply to every sale, transfer or assignment made of the security to a new
Landlord. Tenant shall pay and be liable for any and all fees arising from any
transfer of the Letter of Credit upon transfers of ownership of the Project,
Building or Premises.

 

8.          Use.

 

(a)              Tenant shall have 24 hours per day, 7 days per week access to
its Premises, the Building, and the parking area, subject to restricted access
necessary for repairs or emergency conditions. Tenant shall use the Premises
solely for the Permitted Use set forth in the Basic Lease Provisions, and in
compliance with all present and future laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions of
all state, federal, municipal and local governments, departments, commissions
and boards and any direction of any public officer pursuant to law, and all
orders, rules and regulations of the New York Board of Fire Underwriters,
Insurance Services Office, or any similar body, in each case, applicable to the
Premises and the use and occupancy thereof, including, without limitation, the
Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the
regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall not occupy, use or
operate the Premises, or allow the Premises or any part thereof to be occupied,
used or operated for any unlawful purpose or in violation of any certificate of
occupancy affecting the Building and/or the Project or for any use that may
constitute a nuisance, public or private. Tenant shall not permit any part of
the Premises to be used as a “place of public accommodation”, as defined in the
ADA or any similar legal requirement. Tenant will use the Premises in a careful,
safe and proper manner and will not commit or permit waste, overload the floor
or structure of the Premises, subject the Premises to any use that would damage
the Premises or obstruct or interfere with the rights of Landlord or other
tenants or occupants of the Project, including, without limitation, conducting
or giving notice of any auction, liquidation, or going out of business sale on
the Premises.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 9

 

(b)              Immediately upon its discovery of any violation or breach of
any Legal Requirement, this Lease or any Superior Instrument, Tenant shall take
all necessary steps, legal and equitable, to compel the cure of such violation
or breach, including, if necessary, the removal from the Premises of any
subtenants or licensees using a portion of the Premises.

 

(c)              Tenant will not use or permit the Premises to be used for any
purpose or in any manner that is prohibited under the Ground Lease (as defined
in Section 28) or that would void Tenant’s or Landlord’s insurance, increase the
insurance risk, or cause the disallowance of any sprinkler or other credits.

 

(d)              Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section 7 or otherwise caused by
Tenant’s use and/or occupancy of the Premises.

 

(e)              Tenant shall cause any equipment or machinery to be installed
in the Premises so as to reasonably prevent odors, sounds or vibrations from the
Premises from extending into Common Areas, or other space in the Project. Tenant
shall not place any machinery or equipment weighing 500 pounds or more in or
upon the Premises or transport or move such items through the Common Areas of
the Project or in the Project elevators without the prior written consent of
Landlord. Landlord reserves the right to prescribe the weight and position of
all safes, files, paper and book storage facilities, business machines and other
heavy equipment and installations.

 

(f)               Tenant shall not, without the prior written consent of
Landlord, use the Premises in any manner which will require ventilation, air
exchange, heating, gas, steam, electricity or water beyond the existing capacity
of the Project as proportionately allocated to the Premises based upon Tenant’s
Share as usually furnished for the Permitted Use, nor shall Tenant use the
Premises in a manner that results in transmissions from the Premises at a
frequency which interferes with any other tenant’s use of any portion of the
Building or the Project other than the Premises.

 

(g)              Tenant shall not use the Premises or any part thereof, or
permit the Premises or any part thereof to be used for the preparation,
dispensing, consumption or sale of food or beverages in any manner whatsoever,
whether for “on” or “off” premises consumption (other than the consumption of
food by employees and invitees of Tenant).

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 10

 

9.          Holding Over. If, with Landlord’s express written consent, Tenant
retains possession of the Premises after the expiration or earlier termination
of the Term, (i) unless otherwise agreed in such written consent, such
possession shall be subject to immediate termination by Landlord at any time, or
shall become a tenant at sufferance upon the terms described hereinbelow, (ii)
all of the other terms and provisions of this Lease (including, without
limitation, the adjustment of Base Rent pursuant to Section 4 hereof) shall
remain in full force and effect (excluding any expansion or renewal option or
other similar right or option) during such holdover period, (iii) Tenant shall
continue to pay Base Rent in the amount payable upon the date of the expiration
or earlier termination of this Lease or such other amount as Landlord may
indicate, in Landlord’s sole and absolute discretion, in such written consent,
and (iv) all other payments shall continue under the terms of this Lease. The
parties recognize and agree that the damage to Landlord resulting from any
failure by Tenant to timely surrender possession of the Premises as aforesaid
will be extremely substantial, will exceed the amount of the monthly
installments of the Base Rent and Rental theretofore payable hereunder, and will
be impossible to accurately measure. Tenant therefore agrees that if Tenant
remains in possession of the Premises after the expiration or earlier
termination of the Term without the express written consent of Landlord, then,
in addition to any other rights or remedies Landlord may have hereunder or at
law, and without in any manner limiting Landlord's right to demonstrate and
collect any damages suffered by Landlord and arising from Tenant's failure to
surrender the Premises as provided herein, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 200% of the greater of the Rent in effect during the last 30 days of
the Term and the then fair market rental value for the Premises, and (B) Tenant
shall be responsible for all damages suffered by Landlord resulting from or
occasioned by Tenant’s holding over, including consequential damages. No holding
over by Tenant, whether with or without consent of Landlord, shall operate to
extend this Lease except as otherwise expressly provided, and this Section 9
shall not be construed as consent for Tenant to retain possession of the
Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease. The acceptance by Landlord of any such use and occupancy payment
by Tenant pursuant to this Section 9 shall in no event preclude Landlord from
commencing and prosecuting a holdover or summary eviction proceeding, and the
provisions of this Section 9 shall be deemed to be an “agreement expressly
providing otherwise” within the meaning of Section 232-c of the Real Property
Law of the State of New York and any successor or similar law of like import.
Nothing contained in this Section 9 shall (i) imply any right of Tenant to
remain in the Premises after the expiration of the Term without the execution of
a new lease, (ii) imply any obligation of Landlord to grant a new lease or (iii)
be construed to limit any right or remedy that Landlord has against Tenant as a
holdover tenant or trespasser and no acceptance by Landlord of payments from
Tenant after the Expiration Date shall be deemed to be other than on account of
the amount to be paid by Tenant in accordance with the provisions of this
Section 9. The provisions of this Section 9 shall survive the expiration or
earlier termination of this Lease.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 11

 

10.         Taxes.

 

(a)         Landlord shall pay, as part of Operating Expenses, all taxes,
levies, fees, assessments and governmental charges of any kind, existing as of
the Commencement Date or thereafter enacted (collectively referred to as
“Taxes”), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, “Governmental Authority”) during the Term, including,
without limitation, all Taxes: (i) imposed on or measured by or based, in whole
or in part, on rent payable to (or gross receipts received by) Landlord under
this Lease and/or from the rental by Landlord of the Project or any portion
thereof, or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project, or (vi) any taxes or assessments levied after the date of
this Lease in whole or in part for public benefits to the Project, including
without limitation any Business Improvement District (“BID”) tax increment
financing (“TIF”) or Commercial Rent Occupancy Tax (“CROT”) taxes and
assessments payable by Landlord and any and all other governmental and
quasi-governmental assessments) without taking into account any discount that
Landlord may receive by virtue of any early payment of Taxes. Landlord may
contest by appropriate legal proceedings the amount, validity, or application of
any Taxes or liens securing Taxes. Taxes shall include all PILOT and other
impositions and costs for which Landlord is responsible under any Superior Lease
(as defined in Section 28) including without limitation under Articles 3 and 4
of the Ground Lease or under the IDA Lease Documents (as defined in Section 28).
Taxes shall not take into account any exemption which Landlord is entitled to
under any governmental incentive program for investment and/or employment
creation where Landlord is the induced party including without limitation the
Industrial and Commercial Incentive Program (“ICIP”) or under the IDA Lease
Documents or Ground Lease or any other governmental incentive program. Taxes
shall not include any net income taxes, franchise, capital stock, gift, estate
or inheritance taxes imposed on Landlord or the owner of any interest in the
Project or any federal, state or local documentary taxes imposed against the
Project or any portion thereof or interest therein, except to the extent the
same, however denominated, are imposed in substitution for any Taxes payable
hereunder as a result of any change in the manner of taxation of the ownership
or operation of real estate in which case the same shall be deemed to be
included within the definition of the term “Taxes.” If any such Tax is levied or
assessed directly against Tenant, then Tenant shall be responsible for and shall
pay the same at such times and in such manner as the taxing authority shall
require. Tenant shall pay, prior to delinquency, any and all Taxes levied or
assessed against any personal property or trade fixtures placed by Tenant in the
Premises, whether levied or assessed against Landlord or Tenant. If any Taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property, or if the assessed valuation of the Project is increased by
a value attributable to improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, higher than the base valuation on which Landlord
from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes. Landlord’s
determination of any excess assessed valuation shall be binding and conclusive,
absent manifest error. The amount of any such payment by Landlord shall
constitute Additional Rent due from Tenant to Landlord immediately upon demand.
With respect to any tax year, all reasonable and customary expenses, including
attorneys' fees and disbursements, experts' and other witnesses' fees, incurred
in contesting the validity or amount of any Taxes or in obtaining a refund of
Taxes shall be considered as part of the Taxes for such tax year. Special
assessments, if any, shall be deemed paid in the maximum number of installments
allowed by the Governmental Authority having jurisdiction thereover,
notwithstanding that Landlord may elect to pay the same on a different schedule.
If at any time the methods of taxation prevailing as of the date hereof shall be
altered so that in lieu of or as an express substitute for the whole or any part
of the Taxes, assessments, rents, rates, charges, levies or impositions now
assessed, levied or imposed upon all or any part of the Project or any part
thereof, there shall be assessed, levied or imposed (1) a tax, assessment, levy,
imposition or charge based on the income or rents received therefrom, whether or
not wholly or partially as a capital levy or otherwise, or (2) a tax,
assessment, levy, imposition or charge measured by or based in whole or in part
upon all or any part of the Project, or (3) a license fee measured by the rents,
or (4) any other tax, assessment, levy, imposition, charge or license fee with
respect to the Project, or any part thereof, however described or imposed, then
all such taxes, assessments, levies, impositions, charges or license fees or the
part thereof so measured or based shall be deemed to be Taxes.

 

(b)         Tenant hereby covenants and agrees to (i) pay any and all CROT taxes
and assessments payable by Landlord with respect to any rent due hereunder, (ii)
pay any and all New York City and New York state transfer taxes, sales taxes and
any and all other taxes payable by or on behalf of Tenant, as the same shall
become due or payable, and (iii) file all tax returns required to be filed in
connection with the foregoing.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 12

 

11.        Parking. Subject to all matters of record, Force Majeure, a Taking
(as defined in Section 20 below), the terms and conditions of this Lease and the
exercise by Landlord of its rights hereunder, Tenant shall have the right, in
common with other tenants of the Project pro rata in accordance with the
rentable area of the Premises and the rentable areas of the Project occupied by
such other tenants, to park in those areas designated for non-reserved parking,
subject in each case to Landlord’s rules and regulations and subject to the
rights of ingress and egress of other tenants and their employees, agents and
invitees to other areas of the Project, provided, however, that Landlord shall
have the right, without notice, in an emergency and otherwise upon not less than
five (5) days’ written notice to relocate all or part of the non-reserved
parking to other locations in the parking areas of the Project, and/or to
suspend or terminate the right to use any or all the parking spaces. Landlord
may allocate parking spaces among Tenant and other tenants in the Project pro
rata as described above if Landlord determines that such parking facilities are
becoming crowded.

 

12.        Utilities; Services; Refuse and Trash.

 

(a)         General.         Landlord shall provide, subject to the terms of
this Section 12, water, electricity, heat, steam, air conditioning, ventilating,
light, power, telephone, sewer, and fire sprinklers to the extent the Project is
plumbed for such services (collectively, “Utilities”). Landlord shall pay, as
Operating Expenses or subject to Tenant’s obligation to reimburse the same (in
which event the same shall not be included in Operating Expenses), for all
Utilities used by Tenant within Suite 940 and for all maintenance charges for
such Utilities, and any storm sewer charges or other similar charges for
Utilities imposed by any Governmental Authority or Utility provider, and any
taxes, penalties, surcharges or similar charges thereon. Tenant acknowledges
that Landlord is not the generator of Utilities and that Landlord's obligation
to deliver Utilities to the Premises pursuant to this Lease consequently is
subject to the provision of electrical energy and water service to the Project,
as applicable, by the respective utility company responsible for delivering same
to the Project. Landlord shall have no liability for the availability, capacity,
quality, continuity or character of service of Utilities, and no eviction or
constructive eviction of Tenant, termination of this Lease or abatement of Rent
shall arise due to, nor shall Landlord have any liability due to any loss, cost,
claim, damage or expense arising from the availability, capacity, quality,
continuity or character of service of Utilities or any interruption,
deterioration or removal of any of the foregoing, except as caused by Landlord’s
willful misconduct. Tenant acknowledges that the capacity of such utilities
available to the Premises is part of the overall capacity of such utilities
available to the Project for its use on a non-exclusive basis in common with all
other tenants at the Project. Tenant agrees to limit use of water and sewer with
respect to Common Areas to normal restroom use.

 

(b)        Special Provisions Regarding Electricity.

 

(i)          In the event that any tax shall be imposed upon Landlord’s receipts
from the sale, use or resale of electrical energy or any other utility service
to Tenant, the pro rata share allocable to such service received by Tenant shall
be passed onto, included in the bill of, and paid by Tenant if and to the extent
not prohibited by applicable Legal Requirements.

 

(ii)         Tenant shall enter into such modifications of this Lease as
Landlord may from time to time reasonably request in connection with any
requirement of the New York State Public Service Commission, or any successor
thereto, or any requirement of law pertaining to the supplying of electrical
service or the charges therefor under any provision of the Lease. If because of
any such requirement, any provision of this Section cannot be given full effect,
whether with respect to any past period or any future period, the parties shall
enter into such modifications of the Lease setting forth substitute provisions,
consistent with such requirements, which, to the maximum extent possible,
achieve the intended purposes of the provisions of this Section which cannot be
given full effect.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 13

 

(c)          Refuse and Trash. Landlord shall provide refuse and trash
collection and janitorial services at the Building for ordinary office refuse
and rubbish and cleaning, and the cost of such services shall be included in
Operating Expenses. To the extent that the refuse and trash and/or cleaning
needs generated by Tenant exceeds the refuse and trash and/or cleaning needs
customarily generated by other tenants of the Building, Tenant shall pay to
Landlord the costs that Landlord reasonably incurs for such removal and/or
cleaning, within 10 days after rendition of bills therefor, as Additional Rent.
In respect of refuse and trash other than ordinary office refuse and rubbish
(such as bio/medical waste, “wet trash” and construction debris, and cleaning
with respect thereto), at Landlord's option (i) Landlord shall provide
collection and janitorial services for such refuse and trash, and Tenant shall
pay to Landlord an amount equal to 105% of the Landlord’s cost therefor, within
10 days after rendition of bills therefor, as Additional Rent, or (ii) Tenant
shall contract directly with the third-party service provider (acceptable to
Landlord in its sole discretion) for the provision of such services and, in such
case, Tenant shall pay such service provider directly, prior to delinquency. In
all cases, Tenant shall store and stage all its waste, refuse, trash and
recyclables within its Premises or in such enclosure areas as may be designated
by Landlord and shall keep the Premises in a neat and clean condition. Tenant
shall not dispose of any refuse in the Common Areas, and if Tenant does so,
Tenant shall be liable for Landlord's reasonable charge for such removal. Tenant
shall comply with all Legal Requirements, whether imposed on Landlord or Tenant,
regarding the collection, sorting, separation and recycling of waste products,
garbage, refuse and trash in the Premises and cleaning the Premises. Upon
request by Landlord, Tenant shall sort and separate into categories designated
by Landlord and shall place in separate receptacles (as may be designated by
Landlord) all waste products, garbage, refuse and trash in the Premises.

 

(d)          Loading Dock and Freight Elevator. Landlord shall provide, on a
non-exclusive, first-come, first-served basis, freight elevator service to the
floor on which the Premises are located and access to a loading dock adjacent to
such freight elevator for Tenant's deliveries in and out of the Premises in
connection with the Permitted Use. Tenant's use of the freight elevator and the
loading dock shall be subject to the Superior Instruments, the Rules and
Regulations, Landlord's security requirements for the Building and/or the
Project, and the terms of this Lease. Landlord shall have the right to change
the operation or manner of operation of any of the elevators in the Building
and/or to discontinue temporarily the use of any one or more cars in any of the
elevator banks provided that at all times there will be at least one passenger
elevator serving the Premises at all times (subject to such passenger elevator
not being in service due to repairs or alterations being made thereto).

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 14

 

13.         Alterations and Tenant’s Property.

 

(a)          Any alterations, additions, or improvements made to the Premises by
or on behalf of Tenant, if any, including additional locks or bolts of any kind
or nature upon any doors or windows in the Premises, but excluding installation,
removal or realignment of furniture systems (other than removal of furniture
systems owned or paid for by Landlord) not involving any modifications to the
structure of the Building or connections (other than by ordinary plugs or jacks)
to Building Systems (as defined in Section 13) (“Alterations”) shall be subject
to Landlord’s prior written consent, which may be given or withheld in
Landlord’s sole discretion if any such Alteration affects the structure of the
Building or Building Systems, or if Landlord deems that such proposed Alteration
will adversely affect Landlord's ability to re-lease the Premises, but which
shall otherwise not be unreasonably withheld or delayed. If Landlord approves
any Alterations, Landlord may impose such conditions on Tenant in connection
with the commencement, performance and completion of such Alterations as
Landlord may deem appropriate in Landlord’s reasonable discretion. Any request
for approval shall be in writing, delivered not less than 15 business days in
advance of any proposed construction, and accompanied by plans, specifications,
bid proposals, work contracts and such other information concerning the nature
and cost of the Alterations as may be reasonably requested by Landlord,
including the identities and mailing addresses of all persons performing work or
supplying materials. Landlord’s right to review plans and specifications and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to ensure that such plans and specifications or construction comply
with applicable Legal Requirements. Tenant shall cause, at its sole cost and
expense, all Alterations to comply with any applicable insurance requirements
and with Legal Requirements and shall implement at its sole cost and expense any
alteration or modification required by Legal Requirements as a result of any
Alterations. Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to 10% of all charges incurred by Tenant or its contractors or
agents in connection with any Alteration to cover Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision. Before
Tenant begins any Alteration, Tenant shall post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall reimburse
Landlord for, and indemnify and hold Landlord harmless from, any expense
incurred by Landlord by reason of faulty work done by Tenant or its contractors,
delays caused by such work, or inadequate cleanup.

 

(b)          In the event Tenant installs a security systems or additional
locks, Tenant shall supply Landlord with the necessary card(s) or key(s) and
security codes to permit entry in the event of an emergency endangering life or
property.

 

(c)          Tenant shall furnish security or make other arrangements
satisfactory to Landlord to assure payment for the completion of all Alterations
work free and clear of liens, and shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers' compensation
and other coverage in amounts and from an insurance company satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction. Upon completion of any Alterations, Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) “as built” plans for any such
Alteration.

 

(d)          Other than (i) the items, if any, listed on Exhibit F attached
hereto, (ii) any items agreed by Landlord in writing to be included on Exhibit F
in the future, and (iii) any trade fixtures, machinery, equipment and other
personal property not paid for or installed by Landlord which may be removed
without damage to the Premises, which damage shall be repaired (including
capping or terminating utility hook-ups behind walls) by Tenant prior to the
expiration or earlier termination of the Term (collectively, “Tenant’s
Property”), all property of any kind paid for by Landlord, all Alterations, real
property fixtures, built-in machinery and equipment, built-in casework and
cabinets and other similar additions and improvements built into the Premises so
as to become an integral part of the Premises such as fume hoods which penetrate
the roof or plenum area, built-in cold rooms, built-in warm rooms, walk-in cold
rooms, walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch (collectively,
“Installations”) shall be and shall remain the property of Landlord during the
Term and following the expiration or earlier termination of the Term, shall not
be removed by Tenant at any time during the Term and shall remain upon and be
surrendered with the Premises as a part thereof in accordance with Section 29
following the expiration or earlier termination of this Lease; provided,
however, that Landlord shall, at the time its approval of such Installation is
requested notify Tenant if it has elected to cause Tenant to remove such
Installation upon the expiration or earlier termination of this Lease. If
Landlord so elects, Tenant shall remove such Installation upon the expiration or
earlier termination of this Lease and restore any damage caused by or occasioned
as a result of such removal, including, when removing any of Tenant’s Property
which was plumbed, wired or otherwise connected to any of the Building Systems,
capping off all such connections behind the walls of the Premises and repairing
any holes. In the event Tenant fails to remove any such Installation in
accordance with the foregoing sentence, Landlord may do so at Tenant’s expense.
During any such restoration period that extends beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 15

 

(e)          No Alteration shall (i) affect the exterior walls, fascia or
fenestration of the Building or the demising walls of the Premises, (ii) affect
any part of the Project other than the Premises or require any alterations,
installations, improvements, additions or other physical changes to be performed
in or made to any portion of the Project other than the Premises,
(iii) adversely affect any service required to be furnished by Landlord to
Tenant or to any other tenant or occupant of the Project, (iv) adversely affect
the functioning of any Building System, and (v) affect or require an amendment
to (other than to confirm completion of the Alteration) the Certificate of
Occupancy for the Premises or for any other part of the Project.

 

(f)          Tenant covenants and agrees that no security agreement, lien,
lease, conditional sales agreement, chattel mortgage or other title retention or
instrument of similar import (a “Security Agreement”) shall be placed upon any
improvement made by Tenant which is affixed to the Premises. In the event that
any of Tenant's Property are purchased or acquired by Tenant subject to a
Security Agreement, Tenant agrees that no Security Agreement or Uniform
Commercial Code filing statement shall be permitted to be filed against the
Premises, the Building or any other part of the Project. If any such lien, based
on a Security Agreement or Uniform Commercial Code filing statement, is filed
against the Premises or any other part of the Project, Tenant shall, within 20
business days following notice thereof from Landlord, cause such lien or notice
to be removed or discharged at Tenant's cost and expense.

 

(g)          Tenant shall use its commercially reasonable and diligent efforts
to perform such Alterations and other work at such times and in such manner as
shall minimize any interference, disruption or disturbance from such
performance.

 

(h)          Tenant shall not, at any time prior to or during the Term, directly
or indirectly employ, or permit the employment of, any contractor, mechanic or
laborer in the Premises, in connection with any Alteration, if such employment
would interfere or cause any conflict with other contractors, mechanics or
laborers engaged in the construction, maintenance or operation of the Project by
Landlord, Tenant or others. In the event of any such interference or conflict,
Tenant, upon demand of Landlord, shall cause all contractors, mechanics or
laborers causing such interference or conflict to leave the Building
immediately.

 

14.         Landlord’s and Tenant’s Repairs. Landlord, as an Operating Expense,
shall maintain all of the structural and Building Systems (as defined below) in
good repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, or by any of Tenant’s agents, servants, employees, invitees and
contractors (collectively, “Tenant Parties”) excluded. Losses and damages caused
by Tenant or any Tenant Party shall be repaired by Landlord at Tenant’s sole
cost and expense. Landlord reserves the right to stop Building Systems services
when necessary (i) by reason of accident or emergency, or (ii) for planned
repairs, alterations or improvements, which are, in the judgment of Landlord,
desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed. Landlord shall have no responsibility or
liability for failure to supply Building Systems services during any such period
of interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 24 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements. Tenant shall promptly give
Landlord written notice of any repair required to be effected by Landlord
pursuant to this Section 14, after which Landlord shall have a reasonable
opportunity to effect such repair. Landlord shall not be liable for any failure
to make any repairs or to perform any maintenance unless such failure shall
persist for an unreasonable time after Tenant’s written notice of the need for
such repairs or maintenance. Tenant waives its rights under any state or local
law to terminate this Lease or to make such repairs at Landlord’s expense and
agrees that the parties’ respective rights with respect to such matters shall be
solely as set forth herein. Repairs required as the result of fire, earthquake,
flood, vandalism, war, or similar cause of damage or destruction shall be
controlled by Section 19. As used herein, the term “Building Systems” shall
mean, collectively, the HVAC, plumbing, fire sprinkler, elevators and all other
building systems located outside of the Premises and serving the Premises and
other portions of the Project,

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 16

 

If at any time any windows of the Premises are temporarily closed or darkened
due to any Legal Requirement or by reason of repairs, maintenance, alterations,
or improvements to the Building, or any scaffolding or “sidewalk bridge” is
erected in front of the Building due to any Legal Requirement or by reason of
any repairs, maintenance, alterations to the Building or any property adjacent
to the Building, Landlord shall not be liable for any damage Tenant may sustain
thereby and Tenant shall not be entitled to any compensation therefor, nor
abatement or diminution of Base Rent or any other amount due under this Lease,
nor shall the same release Tenant from its obligations hereunder, in whole or in
part, by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant's business, or otherwise, nor impose any liability upon
Landlord or its agents.

 

15.         Tenant’s Repairs. Subject to Section 14 hereof, Tenant, at its
expense, shall repair, replace and maintain in good condition all portions of
the Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 10 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 18 and 19, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
result from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises. Tenant shall not clean nor require, permit, suffer
or allow any window in the Premises to be cleaned from the outside in violation
of Section 202 of New York State Labor Law or any other applicable law, or of
the Rules of the Board of Standards and Appeals, or of any other Board or body
having or asserting jurisdiction.

 

16.         Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed for, materials furnished to, or obligations incurred by Tenant.
Should Tenant fail to discharge any lien described herein, Landlord shall have
the right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant covenants that any Security Agreement,
and any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant, shall upon its face or by exhibit
thereto indicate that such Security Agreement or Financing Statement is
applicable only to removable personal property of Tenant located within the
Premises. Tenant shall cause to be inserted in any such Security Agreement the
following provision: “Notwithstanding anything to the contrary contained herein,
this lease, chattel mortgage, conditional sales agreement, title retention
agreement or security agreement shall not create or be filed as a lien against
the land, building and improvements comprising the real property in which the
goods, machinery, equipment, appliances or other personal property covered
hereby are to be located or installed”; and, in no event shall the address of
the Project be furnished on any such Financing Statement without qualifying
language as to applicability of the lien only to removable personal property,
located in an identified suite held by Tenant.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 17

 

17.         Indemnification. Tenant shall indemnify, defend and hold harmless
the Landlord, the entities (if any) comprising Landlord, each affiliate or
subsidiary of Landlord, and its and their partners, members, shareholders,
officers, directors, employees and agents, Lessors (including, without
limitation, the City and any administrator of the Ground Lease) and Mortgagees
(as defined in Section 28) (each individually and collectively the “Landlord
Indemnitees”) from and against any and all Claims against the Landlord
Indemnitees of whatever nature arising directly or indirectly from, or out of:
(a) any negligence or willful misconduct by, Tenant, its officers, members,
managers, directors, partners, contractors, licensees, agents, servants,
employees, invitees or visitors, sublessees and assigns (b) any accident,
injury, death or damage whatsoever caused to any Person or to the property of
any Person occurring within or about the Premises, (c) any accident, injury,
death or damage whatsoever caused to any Person or to the property of any Person
occurring outside of the Premises but anywhere within or about the Land, where
such accident, injury, death or damage is caused (or is claimed to have been
caused) by or otherwise involves an act or omission, or the negligence or
willful misconduct, of Tenant or Tenant's contractors, licensees, agents,
servants, employees, invitees or visitors and (d) any accident, injury, death or
damage whatsoever caused to any Person or to the property of any Person
occurring within or about the Premises, where such accident, injury, death or
damage is caused (or is claimed to have been caused) by or otherwise relates to
the use or occupancy of the Premises or a breach or default by Tenant in the
performance of any of its obligations hereunder, unless, in each case set forth
in clauses (a) through (d), caused solely by the willful misconduct or
negligence of Landlord. This indemnity, defense and hold harmless agreement
shall include indemnification from and against any and all liability, fines,
suits, demands, costs and expenses of any kind or nature (including reasonable
attorneys' fees and disbursements) incurred in or in connection with any such
claim or proceeding brought thereon, and the defense thereof.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 18

 

18.         Insurance.

 

(a)         Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project.
Landlord shall further procure and maintain commercial general liability
insurance with a single loss limit of not less than $2,000,000 for bodily injury
and property damage with respect to the Project. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions, rental
loss during the period of repair or rebuilding, workers’ compensation insurance
and fidelity bonds for employees employed to perform services and insurance for
any improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
the same are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations). Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises.
Tenant (and, during the prosecution of any I electrical current), water and
sprinkler damage, and off-premises failure of power or other utility services)
with 18 months of business interruption and extra expense coverage, covering the
full replacement cost of all property and improvements installed or placed in
the Premises by Tenant at Tenant’s expense (including, without limitation,
builder’s risk coverage for all Alterations); workers’ compensation insurance
with no less than the minimum limits required by law; employer’s liability
insurance with such limits as required by law; comprehensive automobile
liability insurance (including automotive liability, including pollution
coverage, from loading and unloading) with combined bodily injury and property
damage coverage limits, per occurrence, of at least $1,000,000; and commercial
general liability insurance and umbrella liability, in each case, for minimum
combined bodily injury and property damage coverage limits totaling $2,000,000
per occurrence and $5,000,000 in the aggregate. The commercial general liability
insurance policy shall name (i) Landlord, (ii) its officers, directors,
employees, managers, agents, invitees, contractors, subcontractors, general
contractor (or construction manager, as applicable), (iii) Alexandria Real
Estate Equities, Inc., (iv) New York City Health and Hospitals Corporation (and
any other Ground Landlord (as defined in Section 28) from time to time), (v) the
City, (vi) the IDA (as defined in Section 28), and (vii) the New York City
Economic Development Corporation (and any other Ground Lease (as defined in
Section 28) administrator/agent from time to time) (collectively, “Landlord
Parties”), as additional insureds; insure on an occurrence and not a claims-made
basis; be issued by insurance companies which have a rating of not less than
policyholder rating of A and financial category rating of at least Class X in
“Best’s Insurance Guide”; shall not be cancelable for nonpayment of premium
unless 30 days prior written notice shall have been given to Landlord from the
insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested by Landlord), or
certificates of insurance showing the limits of coverage required hereunder and
showing Landlord as an additional insured, along with reasonable evidence of the
payment of premiums for the applicable period, shall be delivered to Landlord by
Tenant upon commencement of the Term and upon each renewal of said insurance.
Tenant’s policy may be a “blanket policy” with an aggregate per location
endorsement which specifically provides that the amount of insurance shall not
be prejudiced by other losses covered by the policy. Tenant shall, at least 5
days prior to the expiration of such policies, furnish Landlord with renewal
certificates. In addition, upon receipt by Tenant of any notice of cancellation
or any other notice from the insurance carrier which may adversely affect the
coverage of the insureds under such policy of insurance, Tenant shall promptly
deliver to Landlord and any other additional insured hereunder a copy of such
notice. If at any time Tenant (or its general contractor, contractors and/or
subcontractors) shall fail to procure or maintain all insurance required to be
carried by Tenant pursuant to this Lease, Landlord may procure (but shall have
no obligation to procure) such insurance on behalf of Tenant (and its general
contractor, contractors and/or subcontractors) and the cost thereof shall be
payable by Tenant upon demand. Such insurer(s) shall be selected by Tenant,
subject to Landlord's approval, not to be unreasonably withheld, conditioned or
delayed.

 

(b)         In each instance where insurance is to name Landlord as an
additional insured, Tenant shall upon written request of Landlord also designate
and furnish certificates so evidencing Landlord as additional insured to: (i)
any lender of Landlord holding a security interest in the Project or any portion
thereof, (ii) the landlord under any lease wherein Landlord is tenant of the
real property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

 

(c)         The property insurance obtained by Landlord and Tenant shall include
a waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, and their respective officers,
directors, employees, managers, agents, invitees and contractors (“Related
Parties”), in connection with any loss or damage thereby insured against.
Neither party nor its respective Related Parties shall be liable to the other
for loss or damage caused by any risk insured against under property insurance
required to be maintained hereunder, and each party waives any claims against
the other party, and its respective Related Parties, for such loss or damage.
The failure of a party to insure its property shall not void this waiver.
Landlord and its respective Related Parties shall not be liable for, and Tenant
hereby waives all claims against such parties for, business interruption and
losses occasioned thereby sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever. If the foregoing waivers shall contravene any
law with respect to exculpatory agreements, the liability of Landlord or Tenant
shall be deemed not released but shall be secondary to the other’s insurer.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 19

 

(d)         Landlord may require insurance policy limits to be raised to conform
to requirements of Landlord’s lender and/or to bring coverage limits to levels
then being generally required of new tenants within the Project.

 

(e)         Tenant acknowledges that Landlord shall not carry insurance on, and
shall not be responsible for damage to, Tenant's Property or any Alterations,
betterments or improvements made by Tenant to the Premises. Tenant agrees that
Landlord shall not be required to maintain insurance coverage with respect to
the portions of the Premises for which Tenant is required to maintain insurance
in accordance with the terms of this Lease.

 

19.         Restoration.

 

(a)         If, at any time during the Term, the Project or the Premises are
damaged or destroyed by a fire or other insured casualty, Landlord shall notify
Tenant within 60 days after discovery of such damage or destruction as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (the “Restoration Period”). If the Restoration
Period is estimated to exceed 12 months from the date that Landlord obtains all
required permits to perform the restoration (the “Maximum Restoration Period”),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 75 days after the date of discovery of such damage or destruction. Unless
Landlord so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding any improvements
installed by Tenant or by Landlord and paid for by Tenant unless covered by the
insurance Landlord maintains as Operating Expenses hereunder, in which case such
improvements shall be included, to the extent of such insurance proceeds, in
Landlord’s restoration), subject to delays arising from the collection of
insurance proceeds, from Force Majeure events or as needed to obtain any
license, clearance or other authorization of any kind required to enter into and
restore the Premises issued by any Governmental Authority having jurisdiction
over the use, storage, handling, treatment, generation, release, disposal,
removal or remediation of Hazardous Materials (as defined in Section 31) in, on
or about the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, that if repair or restoration of the Premises
is not substantially complete as of the end of the Maximum Restoration Period
or, if longer, the Restoration Period, Landlord may, in its sole and absolute
discretion, elect not to proceed with such repair and restoration, in which
event Landlord shall be relieved of its obligation to make such repairs or
restoration and this Lease shall terminate as of the date that is 75 days after
the later of: (i) discovery of such damage or destruction, or (ii) the date all
required Hazardous Materials Clearances are obtained, but Landlord shall retain
any Rent paid and the right to any Rent payable by Tenant prior to such election
by Landlord or Tenant.

 

(b)         Tenant, at its expense, shall promptly perform, subject to delays
arising from the collection of insurance proceeds, from Force Majeure (as
defined in Section 35) events or from obtaining Hazardous Materials Clearances,
all repairs or restoration not required to be done by Landlord and shall
promptly re-enter the Premises and commence doing business in accordance with
this Lease. Notwithstanding the foregoing, Landlord may terminate this Lease if
the Premises are damaged during the last 1 year of the Term and Landlord
reasonably estimates that it will take more than 2 months to repair such damage,
or if insurance proceeds are not available for such restoration. Rent shall be
abated from the date all required Hazardous Material Clearances are obtained
until the repair and restoration of the Premises is substantially completed, in
the proportion which the area of the Premises, if any, which is not usable by
Tenant bears to the total area of the Premises, unless Landlord provides Tenant
with other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business. Such abatement shall be the sole remedy of Tenant,
and except as provided in this Section 19, Tenant waives any right to terminate
this Lease by reason of damage or casualty loss.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 20

 

 

(c)         The provisions of this Lease, including this Section 19, constitute
an express agreement between Landlord and Tenant with respect to any and all
damage to, or destruction of, all or any part of the Premises, or any other
portion of the Project, and any statute or regulation which is now or may
hereafter be in effect shall have no application to this Lease or any damage or
destruction to all or any part of the Premises or any other portion of the
Project, the parties hereto expressly agreeing that this Section 19 sets forth
their entire understanding and agreement with respect to such matters.

 

(d)         Tenant hereby expressly waives the provision of Section 227 of the
Real Property Law and agrees that the foregoing provisions of this Section 19
shall govern and control in lieu thereof, this Section 19 being an express
agreement.

 

20.         Condemnation. If the whole or any material part of the Premises, the
Building or the Project is taken for any public or quasi-public use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking would
in Landlord’s reasonable judgment, either prevent or materially interfere with
Tenant’s use of the Premises or materially interfere with or impair Landlord’s
ownership or operation of the Building or Project, then upon written notice by
Landlord this Lease shall terminate and Rent shall be apportioned as of said
date. If part of the Premises shall be Taken, and this Lease is not terminated
as provided above, Landlord shall promptly restore the Premises and the Project
as nearly as is commercially reasonable under the circumstances to their
condition prior to such partial Taking and the rentable square footage of the
Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

 

21.         Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

 

(a)         Payment Defaults. Tenant shall fail to pay any installment of Rent
or any other payment hereunder when due, including, without limitation, any
penalties or interest accrued thereon.

 

(b)         Insurance. Any insurance required to be maintained by Tenant
pursuant to this Lease shall be canceled or terminated or shall expire or shall
be reduced or materially changed, or Landlord shall receive a notice of
nonrenewal of any such insurance and Tenant shall fail to obtain replacement
insurance at least 20 days before the expiration, cancellation, termination, or
reduction of, or material change in, the current coverage.

 

(c)         Abandonment. Tenant shall abandon the Premises.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 21

 

(d)         Improper Transfer. Tenant shall assign, sublease or otherwise
transfer (including, without limitation, by operation of law) or attempt to
transfer all or any portion of Tenant’s interest in this Lease or the Premises
except as expressly permitted herein, or Tenant’s interest in this Lease shall
be attached, executed upon, or otherwise judicially seized and such action is
not released or dismissed within 90 days of the action.

 

(e)         Liens. Tenant shall fail to discharge or otherwise obtain the
release of any lien placed upon the Premises in violation of this Lease within
10 days after any such lien is filed against the Premises.

 

(f)         Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

 

(g)         Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 24 or 28 within 5 days
after a second notice requesting such document.

 

(h)         Other Defaults. Tenant shall fail to observe, perform or comply with
any provision of this Lease other than those specifically referred to in this
Section 21, and, except as otherwise expressly provided herein, such failure
shall continue for a period of 10 days after written notice thereof from
Landlord to Tenant.

 

Any notice given under Section 21(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 21(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 10 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 10 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 30 days from the date of Landlord’s notice.

 

22.         Landlord's Remedies.

 

(a)         Payment By Landlord; Interest. Upon a Default by Tenant hereunder,
Landlord may, without waiving or releasing any obligation of Tenant hereunder,
make such payment or perform such act. All sums so paid or incurred by Landlord,
together with interest thereon (from the date such sums were paid or incurred,
at the annual rate (the “Default Rate”) equal to the Prime Rate + 4% (but in no
event less than 12% or more than the maximum rate permitted under applicable
law)) shall be payable to Landlord on demand as additional Rent. Nothing herein
shall be construed to create or impose a duty on Landlord to mitigate any
damages resulting from Tenant’s Default hereunder. As used herein, the term
“Prime Rate” shall mean the highest prime rate (or base rate) reported in the
Money Rates column or section of The Wall Street Journal (Eastern Edition)
published from time to time, as the rate in effect for corporate loans at large
U.S. money center commercial banks (whether or not such rate has actually been
charged by any such bank). If The Wall Street Journal ceases publication of the
Prime Rate, the “Prime Rate” shall mean the prime rate (or base rate) announced
by Citibank, N.A., New York, New York (whether or not such rate has actually
been charged by such bank). If such bank discontinues the practice of announcing
the Prime Rate, the “Prime Rate” shall mean the highest rate charged by such
bank on short-term, unsecured loans to its most creditworthy large corporate
borrowers.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 22

 

(b)        Late Payment Rent. Late payment by Tenant to Landlord of Rent and
other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum of 6% of the overdue Rent as
a late charge. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due and remaining
unpaid on the 5th day after it first became due shall bear interest at the
Default Rate from the date it first became due until paid.

 

(c)         Remedies. Upon and during the continuance of a Default, Landlord, at
its option, without further notice or demand to Tenant, shall have in addition
to all other rights and remedies provided in this Lease, at law or in equity,
the option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever. No cure, in whole or in part, of such Default by Tenant after
Landlord has taken any action (beyond giving Tenant notice of such Default) to
pursue any remedy provided for herein (including retaining counsel to file an
action or otherwise pursue any remedies) shall in any way affect Landlord’s
right to pursue such remedy or any other remedy provided Landlord herein or
under law or in equity, unless Landlord, in its sole discretion, elects to waive
such Default.

 

(i)          This Lease and the Term and estate hereby granted are subject to
the limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at its election, then or thereafter while any
such Default shall continue and notwithstanding the fact that Landlord may have
some other remedy hereunder or at law or in equity, to give Tenant written
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice, which date shall be not less than 5 days after the giving of such
notice, and upon the date so specified, this Lease and the estate hereby granted
shall expire and terminate with the same force and effect as if the date
specified in such notice were the date hereinbefore fixed for the expiration of
this Lease, and all right of Tenant hereunder shall expire and terminate, and
Tenant shall be liable as hereinafter in this Section 22(c) provided. If any
such notice is given, Landlord shall have, on such date so specified, the right
of re-entry and possession of the Premises and the right to remove all persons
and property therefrom and to store such property in a warehouse or elsewhere at
the risk and expense, and for the account, of Tenant. Should Landlord elect to
re-enter as herein provided or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may from
time to time re-let the Premises or any part thereof for such term or terms and
at such rental or rentals and upon such terms and conditions as Landlord may
deem advisable, with the right to make commercially reasonable alterations in
and repairs to the Premises.

 

(ii)         In the event of any termination of this Lease as in this Section 22
provided or as required or permitted by law or in equity, Tenant shall forthwith
quit and surrender the Premises to Landlord, and Landlord may, without further
notice, enter upon, re-enter, possess and repossess the same by summary
proceedings, ejectment or otherwise, and again have, repossess and enjoy the
same as if this Lease had not been made, and in any such event neither Tenant
nor any person claiming through or under Tenant by virtue of any law or an order
of any court shall be entitled to possession or to remain in possession of the
Premises. Landlord, at its option, notwithstanding any other provision of this
Lease, shall be entitled to recover from Tenant, as and for liquidated damages,
the sum of;

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 23

 

(A)         all Base Rent, Additional Rent and other amounts payable by Tenant
hereunder then due or accrued and unpaid: and

 

(B)         the amount equal to the aggregate of all unpaid Base Rent and
Additional Rent which would have been payable if this Lease had not been
terminated prior to the end of the Term then in effect, discounted to its then
present value in accordance with accepted financial practice using a rate of 5%
per annum, for loss of the bargain; and

 

(C)         all other damages and expenses (including attorneys’ fees and
expenses), if any, which Landlord shall have sustained by reason of the breach
of any provision of this Lease; less

 

(D)         the net proceeds of any re-letting actually received by Landlord.

 

(iii)        Nothing herein contained shall limit or prejudice the right of
Landlord, in any bankruptcy or insolvency proceeding, to prove for and obtain as
liquidated damages by reason of such termination an amount equal to the maximum
allowed by any bankruptcy or insolvency proceedings, or to prove for and obtain
as liquidated damages by reason of such termination, an amount equal to the
maximum allowed by any statute or rule of law whether such amount shall be
greater or less than the excess referred to above.

 

(iv)        Nothing in this Section 22 shall be deemed to affect the right of
either party to indemnifications pursuant to this Lease.

 

(v)         If Landlord terminates this Lease upon the occurrence of a Default,
Tenant will quit and surrender the Premises to Landlord or its agents, and
Landlord may, without further notice, enter upon, re-enter and repossess the
Premises by summary proceedings, ejectment or otherwise. The words “enter”,
“re-enter”, and “re-entry” are not restricted to their technical legal meanings.

 

(vi)        If either party shall be in default in the observance or performance
of any provision of this Lease, and an action shall be brought for the
enforcement thereof in which it shall be determined that such party was in
default, the party in default shall pay to the other all fees, costs and other
expenses which may become payable as a result thereof or in connection
therewith, including attorneys’ fees and expenses.

 

(vii)       If Tenant shall default in the keeping, observance or performance of
any covenant, agreement, term, provision or condition herein contained,
Landlord, without thereby waiving such default, may perform the same for the
account and at the expense of Tenant (a) immediately or at any time thereafter
and without notice in the case of emergency or in case such default will result
in a violation of any legal or insurance requirements, or in the imposition of
any lien against all or any portion of the Premises, and (b) in any other case
if such default continues after any applicable cure period provided in Section
21. All reasonable costs and expenses incurred by Landlord in connection with
any such performance by it for the account of Tenant and all reasonable costs
and expenses, including attorneys’ fees and disbursements incurred by Landlord
in any action or proceeding (including any summary dispossess proceeding)
brought by Landlord to enforce any obligation of Tenant under this Lease and/or
the right of Landlord in or to the Premises, shall be paid by Tenant to Landlord
within 10 days after demand.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 24

 

(viii)      Intentionally Deleted.

 

(ix)         Nothing contained in this Lease shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.
Anything in this Lease to the contrary notwithstanding, during the continuation
of any default by Tenant, Tenant shall not be entitled to exercise any rights or
options, or to receive any funds or proceeds being held, under or pursuant to
this Lease.

 

(x)          Tenant waives and surrenders all right and privilege that Tenant
might have under or by reason of any present or future law to redeem the
Premises or to have a continuance of this Lease after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or after
any termination of this Lease. Tenant also waives the provisions of any law
relating to notice and/or delay in levy of execution in case of any eviction or
dispossession for nonpayment of rent, and the provisions of any successor or
other law of like import.

 

(xi)         Except as otherwise provided in this Section 22, no right or remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other right or remedy, and every right and remedy shall be cumulative and in
addition to any other legal or equitable right or remedy given hereunder, or now
or hereafter existing. No waiver of any provision of this Lease shall be deemed
to have been made unless expressly so made in writing. Landlord shall be
entitled, to the extent permitted by law, to seek injunctive relief in case of
the violation, or attempted or threatened violation, of any provision of this
Lease, or to seek a decree compelling observance or performance of any provision
of this Lease, or to seek any other legal or equitable remedy.

 

(xii)        Landlord may continue to collect Rent as the same becomes due
without terminating this Lease and without waiving any other rights or remedies
Landlord may have.

 

(xiii)       Anything contained herein to the contrary notwithstanding, if any
termination of this Lease shall be stayed by order of any court having
jurisdiction over any proceeding related to an insolvency event described
herein, or by federal or state statute, then, following the expiration of any
such stay, or if the trustee appointed in any such proceeding, Tenant or Tenant
as debtor-in-possession shall fail to assume Tenant's obligations under this
Lease within the period prescribed therefor by law (or within 90 days after
entry of the order for relief if no such period is prescribed by law) or such
other period as may be allowed by the court, or if said trustee, Tenant or
Tenant as debtor-in-possession shall fail to provide adequate protection of
Landlord's right, title and interest in and to the Premises or adequate
assurance of the complete and continuous future performance of Tenant's
obligations under this Lease, Landlord, to the extent permitted by law or by
leave of the court having jurisdiction over such proceeding, shall have the
right, at its election, to terminate this Lease on 5 days' notice to Tenant,
Tenant as debtor-in-possession or said trustee and upon the expiration of said 5
day period this Lease shall cease and expire as aforesaid and Tenant, Tenant as
debtor-in-possession or said trustee shall promptly quit and surrender the
Premises as aforesaid.

 

(xiv)      Except as expressly provided herein, none of Landlord or any Landlord
Party shall be liable for consequential damages hereunder.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 25

 

23.         Assignment and Subletting.

 

(a)          General Prohibition. Without Landlord’s prior written consent
subject to and on the conditions described in this Section 23, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect. If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of related or
unrelated transfers whereby 25% or more of the issued and outstanding shares or
other direct or indirect ownership interests of such corporation, partnership or
limited liability company are, or voting control is, transferred (but excepting
transfers upon deaths of individual owners) from a person or persons or entity
or entities which were owners thereof at the time of execution of this Lease to
persons or entities who were not owners of at least the same percentage of the
shares or other ownership interests of the corporation, partnership or limited
liability company at the time of execution of this Lease, shall be deemed an
assignment of this Lease requiring the consent of Landlord as provided in this
Section 23. Notwithstanding the foregoing, any public offering of shares or
other ownership interest in Tenant shall not be deemed an assignment.

 

(b)          If this Lease is assigned to any person or entity pursuant to the
provisions of 11 U.S.C. Section 101 et seq., or any successor statute (the
“Bankruptcy Code”), any and all monies or other consideration payable or
otherwise to be delivered in connection with such assignment shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code. Any and all monies or other consideration
constituting Landlord's property under the preceding sentence not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and
shall be promptly paid to or turned over to Landlord.

 

(c)          If Tenant desires to assign, hypothecate or otherwise transfer this
Lease or to sublet the Premises, then at least 15 business days, but not more
than 45 business days, before the date Tenant desires the assignment or sublease
to be effective (the “Assignment Date”), Tenant shall give Landlord a notice
(the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored, handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of the proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration as to whether to grant its consent. Landlord may, by giving
written notice to Tenant within 15 business days after receipt of the Assignment
Notice: (i) grant such consent, (ii) refuse such consent, in its sole and
absolute discretion, if (A) the proposed assignment, hypothecation or other
transfer or subletting concerns more than (together with all other then
effective subleases) 50% of the Premises or (B) the proposed assignee or
subtenant is a tenant of the Project or any other property owned (in whole or in
part) or managed by Landlord or an subsidiary or affiliate of Landlord or any
other Person that has, within the 6 months prior, initiated negotiations with
Landlord regarding, or toured (or made an appointment to tour) the Project with
a view to, letting any portion of the Project, (iii) refuse such consent, in its
reasonable discretion, if the proposed subletting concerns (together with all
other then effective subleases) 50% or less of the Premises (provided that
Landlord shall further have the right to review and approve or disapprove the
proposed form of sublease prior to the effective date of any such subletting),
(iv) sublease such portion of the Premises from the Tenant on the terms
described in the Assignment Notice., or (v) terminate this Lease with respect to
the space described in the Assignment Notice as of the Assignment Date (an
“Assignment Termination”). If Landlord delivers notice of its election to
exercise an Assignment Termination, Tenant shall have the right to withdraw such
Assignment Notice by written notice to Landlord of such election within 5
business days after Landlord’s notice electing to exercise the Assignment
Termination. If Tenant withdraws such Assignment Notice, this Lease shall
continue in full force and effect. If Tenant does not withdraw such Assignment
Notice, this Lease, and the term and estate herein granted, shall terminate as
of the Assignment Date with respect to the space described in such Assignment
Notice. No failure of Landlord to exercise any such option to terminate this
Lease, or to deliver a timely notice in response to the Assignment Notice, shall
be deemed to be Landlord’s consent to the proposed assignment, sublease or other
transfer. Tenant shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket expenses in connection with its consideration of any Assignment
Notice. Any Person to which this Lease is assigned pursuant to the provisions of
the Bankruptcy Code shall be deemed without further act or deed to have assumed
all of the obligations arising under this Lease on and after the date of such
assignment.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 26

 

(d)         If Tenant assumes this Lease and proposes to assign the same
pursuant to the provisions of the Bankruptcy Code to any Person who shall have
made a bona fide offer to accept an assignment of this Lease on terms acceptable
to Tenant, then notice of such proposed assignment shall be given to Landlord by
Tenant no later than 20 days after receipt by Tenant, but in any event no later
than 10 days prior to the date that Tenant shall make application to a court of
competent jurisdiction for authority and approval to enter into such assignment
and assumption. Such notice shall set forth (i) the name and address of such
Person, (ii) all of the terms and conditions of such offer, and (iii) adequate
assurance of future performance by such Person under the Lease as set forth
below, including, without limitation, the assurance referred to in
Section 365(b)(3) of the Bankruptcy Code. Landlord shall have the prior right
and option, to be exercised by notice to Tenant given at any time prior to the
effective date of such proposed assignment, to accept an assignment of this
Lease upon the same terms and conditions and for the same consideration, if any,
as the bona fide offer made by such Person, less any brokerage commissions which
would otherwise be payable by Tenant out of the consideration to be paid by such
Person in connection with the assignment of this Lease.

 

(e)         The term “adequate assurance of future performance” as used in this
Lease shall mean that any proposed assignee shall, among other things,
(i) deposit with Landlord on the assumption of this Lease a sum equal to 12
monthly installments of the then Base Rent as security for the faithful
performance and observance by such assignee of the terms and obligations of this
Lease, (ii) furnish Landlord with financial statements of such assignee for the
prior 3 fiscal years, as finally determined after an audit and certified as
correct by a certified public accountant, which financial statements shall show
(A) net annual operating income of at least 8 times the then annual Base Rent
for each of such 3 years and (B) a net worth of at least 10 times the aggregate
Base Rent payable during the remaining term of the Lease, (iii) grant to
Landlord a security interest in such property of the proposed assignee as
Landlord shall deem necessary to secure such assignee's future performance under
this Lease, and (iv) provide such other information or take such action as
Landlord, in its reasonable judgment shall determine is necessary to provide
adequate assurance of the performance by such assignee of its obligations under
this Lease.

 

(f)         If, at any time after the originally named Tenant herein may have
assigned Tenant's interest in this Lease, this Lease shall be disaffirmed or
rejected in any insolvency proceeding of the types described herein, or in any
similar proceeding, or in the event of termination of this Lease by reason of
any such proceeding or by reason of lapse of time following notice of
termination based upon any Event of Default, each prior Tenant, including,
without limitation, the originally named Tenant, upon request of Landlord given
within 30 days next following any such disaffirmance, rejection or termination
(and actual notice thereof to Landlord in the event of a disaffirmance or
rejection or in the event of termination other than by act of Landlord), shall
(i) pay to Landlord all Fixed Rent and other items of Rental due and owing by
the assignee to Landlord under this Lease to and including the date of such
disaffirmance, rejection or termination, and (ii) as “tenant”, enter into a new
lease with Landlord of the Premises for a term commencing on the effective date
of such disaffirmance, rejection or termination and ending on the Expiration
Date, unless sooner terminated as in such lease provided, at the same Fixed Rent
and upon the then executory terms, covenants and conditions as are contained in
this Lease, except that (A) Tenant's rights under the new lease shall be subject
to the possessory rights of the assignee under this Lease and the possessory
rights of any person claiming through or under such assignee or by virtue of any
statute or of any order of any court, (B) such new lease shall require that
Tenant shall cure all defaults existing under this Lease with due diligence, and
(C) such new lease shall require Tenant to pay all items of Rental reserved in
this Lease which, had this Lease not been so disaffirmed, rejected or
terminated, would have accrued after the date of such disaffirmance, rejection
or termination with respect to any period prior thereto. If any such prior
Tenant shall default in its obligation to enter into said new lease for a period
of 10 days next following Landlord's request therefor, then, in addition to all
other rights and remedies by reason of such default, either at law or in equity,
Landlord shall have the same rights and remedies against such Tenant as if such
Tenant had entered into such new lease and such new lease had thereafter been
terminated as of the commencement date thereof by reason of such Tenant's
default thereunder.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 27

 

(g)          Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

 

(i)          that any assignee or subtenant agree, in writing at the time of
such assignment or subletting, that if Landlord gives such party notice that
Tenant is in default under this Lease, such party shall thereafter make all
payments otherwise due Tenant directly to Landlord, which payments will be
received by Landlord without any liability except to credit such payment against
those due under this Lease, and any such third party shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, in no event shall Landlord or its successors or
assigns be obligated to accept such attornment;

 

(ii)         a list of Hazardous Materials, certified by the proposed assignee
or sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in, release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of such documents containing information of a proprietary nature
which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities;

 

(iii)        that the originally named Tenant herein reaffirm its continuing
primary liability under this Lease; and

 

(iv)        that the assignee or subtenant remake the representations and
warranties of Tenant hereunder as of the effective date of such assignment or
subletting.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 28

 

(h)          No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the rental payable under this Lease,
(excluding however, any Rent payable under this Section 23), then Tenant shall
be bound and obligated to pay Landlord as Additional Rent hereunder 50% of such
Excess Rent within 10 days following receipt thereof by Tenant. If Tenant shall
sublet the Premises or any part thereof, Tenant hereby immediately and
irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any such subletting, and Landlord as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of a Default, Tenant shall
have the right to collect such rent.

 

(i)          No Waiver. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under this Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

 

(j)          Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 23, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) the risk that
Landlord would be targeted as a responsible party in connection with the
remediation of any pre-existing environmental condition in the vicinity of or
underlying the Project would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

 

24.         Estoppel Certificate. Tenant shall, within 10 business days of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing in any form reasonably requested by a proposed lender or purchaser, (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which the rental
and other charges are paid in advance, if any, (ii) acknowledging that there are
not any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

 

25.         Quiet Enjoyment. So long as Tenant shall perform all of the
covenants and agreements herein required to be performed by Tenant, Tenant
shall, subject to the terms of this Lease and the Superior Instruments, at all
times during the Term, have peaceful and quiet enjoyment of the Premises against
any person claiming by, through or under Landlord.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 29

 

26.         Prorations. All prorations required or permitted to be made
hereunder shall be made on the basis of a 360 day year and 30 day months.

 

27.         Rules and Regulations. Tenant shall, at all times during the Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises and the Project (the “Rules and Regulations”). The current Rules and
Regulations are attached hereto as Exhibit E. If there is any conflict between
said Rules and Regulations and other provisions of this Lease, the terms and
provisions of this Lease shall control. Landlord shall not have any liability or
obligation for the breach of any Rules or Regulations by other tenants in the
Project and shall not enforce such Rules and Regulations in a discriminatory
manner.

 

28.         Subordination.

 

(a)          The following capitalized terms, whenever used in this Lease, shall
have the respective meanings ascribed to such terms as follows: (i) “Superior
Instruments” shall mean each of the Ground Lease, the IDA Lease Documents, and
any Superior Lease or Mortgage, the Operating Agreement (as defined in the
Ground Lease) and all matters to which any of the foregoing are subordinate;
(ii) “Ground Lease” shall mean that certain Agreement of Lease, dated as of
December 29, 2006, between New York City Health and Hospitals Corporation, a New
York not-for-profit corporation, as landlord, and Landlord, as tenant, entered
into in respect of the Project and as the same may be further amended or
otherwise modified; (iii) “Ground Landlord” shall mean the then landlord under
the Ground Lease; (iv) “IDA Lease Documents” shall mean, collectively, (A) that
certain IDA Lease Agreement between Landlord, as landlord, and The New York City
Industrial Development Agency (“IDA”), as tenant, dated as of December 1, 2006,
entered into in respect of the Project and as the same may be further amended or
otherwise modified, and (B) that certain Lease Agreement (the “IDA Lease”),
between IDA, as landlord, and Landlord as tenant, dated as of December 1, 2006
entered into in respect of the Project and as the same may be further amended or
otherwise modified; (v) “Superior Leases” shall mean the leases to which this
Lease is subject and subordinate; (vi) “Superior Lessor” shall mean the lessor
under a Superior Lease; (vii) “Superior Party” shall mean each of the Ground
Landlord, any Superior Lessor, any Mortgagee and the City of New York; (viii)
“Mortgage” shall mean any mortgage, deed of trust, security assignment and other
encumbrance; and (ix) “Mortgagee” shall mean the Holder or Holders (including
the agent for any lending syndicate) of a Mortgage and shall be deemed to
include the beneficiary under a deed of trust.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 30

 

(b)          This Lease and Tenant’s interest and rights hereunder are hereby
made and shall be subject and subordinate at all times to the Superior
Instruments and to the lien of any Mortgage now existing or hereafter created on
or against the Project or the Premises, and all amendments, restatements,
renewals, modifications, consolidations, refinancing, assignments and extensions
thereof, without the necessity of any further instrument or act on the part of
Tenant; provided, however that so long as there is no Default hereunder,
Tenant’s right to possession of the Premises shall not be disturbed by the
Holder of any such Mortgage. Tenant agrees, at the election of the Holder of any
such Mortgage, to attorn to any such Holder substantially in the form set forth
in Exhibit I attached hereto. Tenant agrees upon demand to execute, acknowledge
and deliver such instruments, confirming such subordination, and such
instruments of attornment as shall be requested by any such Holder, provided any
such instruments contain appropriate non-disturbance provisions assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 25 hereof.
Tenant hereby appoints Landlord attorney in fact for Tenant irrevocably (such
power being coupled with an interest) to execute, acknowledge and deliver any
such instrument and instruments for and in the name of Tenant and to cause any
such instrument to be recorded. Notwithstanding the foregoing, any such Holder
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder. If (i) in connection with obtaining financing for or
condominiumizing of the Project, or of any Superior Lease, a banking, insurance
or other Superior Party shall request reasonable modifications in this Lease as
a condition to such financing or condominiumizing and/or (ii) the provisions of
any Superior Instruments require Tenant to deliver any instruments or
acknowledgements, Tenant will not unreasonably withhold its consent thereto
and/or unreasonably condition or delay the delivery thereof, as the case may be,
provided that such modifications and/or instruments or acknowledgements, in
either instance, do not (A) extend or shorten the Term, (B) reduce the usable
area of the Premises, (C) increase the Base Rent or any Additional Rent (D)
except to a de minimis extent, otherwise increase the obligations of Tenant or
the rights of Landlord under this Lease or (E) except to a de minimis extent,
otherwise decrease the obligations of Landlord or the rights of Tenant under
this Lease. At Ground Landlord's option, on the termination of the Ground Lease
pursuant to an event of default by Landlord as the tenant thereunder, the Tenant
shall attorn to, or shall enter into a direct lease on terms identical to the
Lease with, Ground Landlord for the balance of the unexpired term of this Lease.

 

(c)          By its execution and delivery of this Lease, Tenant expressly
acknowledges and agrees that it shall comply, and cause its agents, employees,
contractors, subcontractors, subtenants, operators, licensees, franchisees,
concessionaires or other occupants of the Premises to comply, fully and
faithfully at all times, to the extent applicable to the Premises, with all
terms, covenants and conditions of the Superior Instruments of which Tenant has
been given notice from time to time and which by their terms are applicable to a
space lease of all or any portion of the Project (collectively, “Tenant’s
Superior Instrument Obligations”), as more particularly described on Exhibit M
attached hereto, such acknowledgment and agreement being a material inducement
to Landlord’s execution and delivery of this Lease and leasing of the Premises
to Tenant. Tenant further acknowledges and agrees that, pursuant to the Ground
Lease, any act or omission of Tenant or any of its agents, employees,
contractors, subcontractors, subtenants, operators, licensees, franchisees,
concessionaires or other occupants of the Premises that violates any provision
of the Ground Lease may be deemed to be a violation of such provision by
Landlord as the tenant under the Ground Lease.

 

(d)          Tenant acknowledges and agrees that, notwithstanding anything
herein to the contrary, Landlord may modify or amend this Lease from time to
time in order to avoid the occurrence of a default under the Superior
Instruments, provided such modification or amendment does not (i) extend or
shorten the Term, (ii) reduce the usable area of the Premises, (iii) increase
the Base Rent or any Additional Rent (iv) except to a de minimis extent,
otherwise increase the obligations of Tenant or the rights of Landlord under
this Lease or (v) except to a de minimis extent, otherwise decrease the
obligations of Landlord or the rights of Tenant under this Lease. Tenant shall
promptly execute any such modification or amendment to this Lease.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 31

 

29.         Surrender.

 

(a)          Upon the expiration of the Term or earlier termination of Tenant’s
right of possession, Tenant shall surrender the Premises to Landlord in the same
condition as received, subject to any Alterations or Installations permitted by
Landlord to remain in the Premises, free of Hazardous Materials brought upon,
kept, used, stored, handled, treated, generated in, or released or disposed of
from, the Premises by any person other than a Landlord Party (collectively,
“Tenant HazMat Operations”) and with all Hazardous Materials Clearances in
place, and in broom clean condition, ordinary wear and tear and casualty loss
and condemnation (which are covered by Sections 19 and 20) excepted. At least 3
months prior to the surrender of the Premises, Tenant shall deliver to Landlord
a narrative description of the actions proposed (or required by any Governmental
Authority) to be taken by Tenant in order to surrender the Premises (including
any Installations permitted by Landlord to remain in the Premises) at the
expiration or earlier termination of the Term, free from any residual impact
from the Tenant HazMat Operations and otherwise released for unrestricted use
and occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied
by a current listing of (i) all Hazardous Materials licenses and permits held by
or on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant. In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request. On or
before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender Plan shall have been satisfactorily completed and Landlord
shall have the right to cause Landlord’s environmental consultant to inspect the
Premises and perform such additional procedures as may be deemed reasonably
necessary to confirm that the Premises are, as of the effective date of such
surrender or early termination of this Lease, free from any residual impact from
Tenant HazMat Operations. Landlord shall have the unrestricted right to deliver
such Surrender Plan and any report by Landlord’s environmental consultant with
respect to the surrender of the Premises to third parties.

 

(b)          If Tenant shall fail to prepare or submit a Surrender Plan approved
by Landlord, or if Tenant shall fail to complete the approved Surrender Plan, or
if such Surrender Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, such failure shall be deemed a failure to vacate in
accordance with this Lease, and Landlord shall retain all remedies available
under this Lease, at law or equity including, without limitation, the right to
collect rent on a holdover basis, and Landlord shall have the right to take such
actions as Landlord may deem reasonable or appropriate to assure that the
Premises and the Project are surrendered free from any residual impact from
Tenant HazMat Operations, the cost of which actions shall be reimbursed by
Tenant as Additional Rent, without regard to the limitation set forth in the
first paragraph of this Section 29.

 

(c)          Prior to the expiration of the Term, Tenant shall immediately
return to Landlord all keys and/or access cards to parking facilities, the
Project, restrooms or all or any portion of the Premises furnished to or
otherwise procured by Tenant. If any such access card or key is lost, Tenant
shall pay to Landlord, at Landlord’s election, either the cost of replacing such
lost access card or key or the cost of reprogramming the access security system
in which such access card was used or changing the lock or locks opened by such
lost key. Any Tenant’s Property, Alterations and property not so removed by
Tenant as permitted or required herein shall be deemed abandoned and may be
stored, removed, and disposed of by Landlord at Tenant’s expense, and Tenant
waives all claims against Landlord for any damages resulting from Landlord’s
retention and/or disposition of such property. All obligations of Tenant
hereunder not fully performed as of the termination of the Term, including the
obligations of Tenant under Section 31 hereof, shall survive the expiration or
earlier termination of the Term, including, without limitation, indemnity
obligations, payment obligations with respect to Rent and obligations concerning
the condition and repair of the Premises.

 

30.         Waiver of Jury Trial; Consent to Jurisdiction; Prohibited Parties.

 

(a)          TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 32

 

(b)          Landlord and Tenant each hereby (i) irrevocably and unconditionally
consents and submits to the jurisdiction of any Federal, state, county or
municipal court sitting in the County and State of New York in respect to any
action or proceeding concerning any matters arising out of or in any way
relating to this Lease; (ii) irrevocably waives all objections as to venue and
any and all rights it may have to seek a change of venue with respect to any
such action or proceedings if the same is brought in the County of New York ;
(iii) agrees that this Lease and the rights and obligations of the parties shall
be governed by and construed, and all actions, proceedings and all controversies
and disputes arising under or of or relating to this Lease shall be resolved in
accordance with the internal substantive laws of the State of New York
applicable to agreements made and to be wholly performed within the State of New
York, (iv) waives any defense to any action or proceeding granted by the laws of
any other country or jurisdiction unless such defense is also allowed by the
laws of the State of New York and (v) agrees that any final judgment rendered
against it in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law. Tenant hereby represents that it is subject to service
of process in the State of New York and covenants that it will remain so subject
for the term of this Agreement. If for any reason Tenant should cease to be so
subject to service of process in the State of New York, Tenant hereby designates
and appoints Mintz Levin Cohn Ferris Glovsky and Popeo P.C., 666 3rd Avenue, New
York, NY 10017, as its agent upon whom may be served all process, pleadings,
notices or other papers which may be served upon Tenant as a result of any of
its obligations under this Agreement, and if such agent shall cease to act or
otherwise cease to be subject to service of process in the State of New York,
Tenant designates and appoints the Secretary of State of New York as its agent
for service; provided, however, that the serving of such process, pleadings,
notices or other papers shall not constitute a condition to Tenant's obligations
hereunder. For the term of this Agreement, Tenant's agent designated herein
shall accept and acknowledge in Tenant's behalf service of any and all process
in any such suit, action or proceeding brought in any such court. Tenant agrees
and consents that any such service of process upon such agents and written
notice of such service to the Lessee in the manner set forth herein shall be
taken and held to be valid personal service upon Tenant whether or not Tenant
shall then be doing, or at any time shall have done, business within the State
of New York and that any such service of process shall be of the same force and
validity as if service were made upon Tenant according to the laws governing the
validity and requirements of such service in the State of New York, and waive
all claim of error by reason of any such service. Such agents shall not have any
power or authority to enter into any appearance or to file any pleadings in
connection with any suit, action or other legal proceedings against Tenant or to
conduct the defense of any such suit, action or any other legal proceeding
except as expressly authorized by Tenant.

 

(c)          Tenant represents and warrants to Landlord that (i) it and each
Affiliate or Principal directly or indirectly owning an interest in it is not a
Prohibited Entity (as defined in Section 30(d)), (ii) none of the funds or other
assets of it constitute property of, or are beneficially owned, directly or
indirectly, by, any Person (as defined in Section 30(d)) on the List (as defined
in Section 30(d)), (iii) no Person on the List has any interest of any nature
whatsoever in it (whether directly or indirectly), and (iv) none of its funds
have been derived from any unlawful activity with the result that the investment
in it is prohibited by law or that this Lease is in violation of law. Tenant
covenants and agrees (I) to comply with all Legal Requirements relating to money
laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect, (II) to immediately notify the other in writing if any of
the representations, warranties or covenants set forth in this Section 30(c) are
no longer true or have been breached or if it has a reasonable basis to believe
that they may no longer be true or have been breached, (III) not to use funds
from any Person on the List to make any payment due to Landlord under this Lease
and (IV) at the request of the other, to provide such information as may be
reasonably requested by Landlord to determine the other’s compliance with the
terms hereof. Tenant hereby acknowledges and agrees that inclusion on the List
of Tenant or any Affiliate or Principal of Tenant at any time during this Lease
Term shall be a material default of this Lease. Notwithstanding anything to the
contrary contained herein, Tenant shall not permit the Premises or any portion
thereof to be used or occupied by any Person on the List (on a permanent,
temporary or transient basis), and any such use or occupancy of the Premises by
any such Person shall be a material default of this Lease. Notwithstanding
anything to the contrary contained in this Section 30(c), so long as Landlord or
its ultimate parent is a company whose capital stock is traded on a recognized
public exchange, Landlord makes no representations or warranties as to the
persons or entities owning an interest in Landlord.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 33

 

(d)          The following capitalized terms, whenever used in this Lease, shall
have the respective meanings ascribed to such terms as follows: (i) “Prohibited
Entity” shall mean (A) any Prohibited Person or (B) any Person that is
identified on the List; (ii) “Prohibited Person” shall mean (A) any Person (1)
that is in default, after notice and beyond the expiration of any applicable
cure period, of such Person’s obligations under any material written agreement
with the City, the State of New York or any of their instrumentalities, or (2)
that directly controls, is controlled by, or is under common control with a
Person that is in default, after notice and beyond the expiration of any
applicable cure period, of such Person’s obligations under any material written
agreement with the City, the State of New York or any of their
instrumentalities, unless, in each instance, such default or breach either (a)
has been waived in writing by the City, the State of New York or any of their
instrumentalities as the case may be, or (b) is being disputed in a court of
law, administrative proceeding, arbitration or other forum, or (c) is cured
within 30 days after a determination and notice to Tenant from Landlord that
such Person is a Prohibited Person as a result of such default; (B) any Person
that is an Organized Crime Figure; (C) any government, or any Person that is
directly or indirectly controlled (rather than only regulated) by a government,
that is finally determined to be in violation of (including, but not limited to,
any participant in an international boycott in violation of) the Export
Administration Act of 1979, as amended, or any successor statute, or the
regulations issued pursuant thereto, or any government that is, or any Person
that, directly or indirectly, is controlled (rather than only regulated) by a
government that is subject to the regulations or controls thereof; (D) any
government, or any Person that, directly or indirectly, is controlled (rather
than only regulated) by a government, the effects or the activities of which are
regulated or controlled pursuant to regulations of the United States Treasury
Department or executive orders of the President of the United States of America
issued pursuant to the Trading with the Enemy Act of 1917, as amended; (E) any
Person that is in default in the payment to the City of any real estate taxes,
sewer rents or water charges totaling more than $10,000, unless such default is
then being contested in good faith in accordance with applicable Legal
Requirements or unless such default is cured within 30 days after a
determination and notice to Tenant from Landlord that such Person is a
Prohibited Person as a result of such default; or (F) any Person (1) that has
solely owned, at any time during the 3-year period immediately preceding a
determination of whether such Person is a Prohibited Person, any property which,
while in the ownership of such Person, was acquired by the City by in rem tax
foreclosure, other than a property in which the City has released or is in the
process of releasing its interest pursuant to the Administrative Code of the
City, or (2) that, directly or indirectly controls, is controlled by, or is
under common control with a Person that has owned, at any time in the 3-year
period immediately preceding a determination of whether such Person is a
Prohibited Person, any property which, while in the ownership of such Person,
was acquired by the City by in rem tax foreclosure, other than a property in
which the City has released or is in the process of releasing its interest to
such Person pursuant to the Administrative Code of the City; (iii) “Organized
Crime Figure” shall mean any Person (A) who has been convicted in a criminal
proceeding for a felony or any crime involving moral turpitude or that is an
organized crime figure or is reputed to have substantial business or other
affiliations with an organized crime figure, or (B) who, directly or indirectly
controls, is controlled by, or is under common control with, a Person who has
been convicted in a criminal proceeding for a felony or any crime involving
moral turpitude or that is an organized crime figure or is reputed to have
substantial business or other affiliations with an organized crime figure; and,
the determination as to whether any Person is an organized crime figure or is
reputed to have substantial business or other affiliations with an organized
crime figure shall be within the sole discretion of Landlord, which discretion
shall be exercised in good faith, or as determined by the Ground Landlord in
accordance with the terms of the Ground Lease; (iv) “Person” shall mean (A) an
individual, corporation, limited liability company, partnership, joint venture,
estate, trust, unincorporated association or other business entity, (B) any
federal, state, county or municipal government (or any bureau, department,
agency or instrumentality thereof), and (C) any fiduciary acting in such
capacity on behalf of any of the foregoing; (v) “List” shall mean, collectively,
as updated from time to time, the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control of the
Department of the Treasury (“OFAC”) and/or on any other similar list maintained
by OFAC pursuant to any authorizing statute, executive order or regulation; and
(vi) “Principal” shall mean, in respect of Tenant, any Person that is a direct
or indirect owner of an equity interest in Tenant.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 34

 

31.         Environmental Requirements.

 

(a)          Prohibition/Compliance/Indemnity. Tenant shall not cause or permit
any Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property, or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Building, the Project or any adjacent property results in any contamination of
the Premises, the Building, the Project or any adjacent property, Tenant shall
promptly take all actions at its sole expense and in accordance with applicable
Environmental Requirements as are necessary to return the Premises, the
Building, the Project or any adjacent property to the condition existing prior
to the time of such contamination, provided that Landlord’s approval of such
action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises , the Building or the Project.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 35

 

(b)          Business. As a material inducement to Landlord to allow Tenant to
use Hazardous Materials in connection with its business, Tenant agrees to
deliver to Landlord prior to the Commencement Date a list identifying each type
of Hazardous Materials to be brought upon, kept, used, stored, handled, treated,
generated on, or released or disposed of from, the Premises and setting forth
any and all governmental approvals or permits required in connection with the
presence, use, storage, handling, treatment, generation, release or disposal of
such Hazardous Materials on or from the Premises (“Hazardous Materials List”).
Tenant shall deliver to Landlord an updated Hazardous Materials List at least
once a year and shall also deliver an updated list before any new Hazardous
Material is brought onto, kept, used, stored, handled, treated, generated on, or
released or disposed of from, the Premises. Tenant shall deliver to Landlord
true and correct copies of the following documents (the “Haz Mat Documents”)
relating to the use, storage, handling, treatment, generation, release or
disposal of Hazardous Materials prior to the Commencement Date, or if
unavailable at that time, concurrent with the receipt from or submission to a
Governmental Authority: permits; approvals; reports and correspondence; storage
and management plans, notice of violations of any Legal Requirements; and a
Surrender Plan (to the extent surrender in accordance with Section 29 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section 31(b) to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

 

(c)          Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (i) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority at any
time to take remedial action in connection with Hazardous Materials
contaminating a property which contamination was permitted by Tenant of such
predecessor or resulted from Tenant’s or such predecessor’s action or use of the
property in question, and (ii) Tenant is not subject to any enforcement order
issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority). If Landlord determines that
this representation and warranty was not true as of the date of this lease,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.

 

(d)          Intentionally Deleted.

 

(e)          Intentionally Deleted.

 

(f)          Tenant’s Obligations. Tenant’s obligations under this Section 31
shall survive the expiration or earlier termination of this Lease. During any
period of time after the expiration or earlier termination of this Lease
required by Tenant or Landlord to complete the removal from the Premises of any
Hazardous Materials (including, without limitation, the release and termination
of any licenses or permits restricting the use of the Premises and the
completion of the approved Surrender Plan), Tenant shall continue to pay the
full Rent in accordance with this Lease attributable to any portion of the
Premises not re-let by Landlord in Landlord’s sole discretion, which Rent shall
be prorated daily.

 

(g)          Definitions. As used herein, the term “Environmental Requirements”
means all applicable present and future statutes, regulations, ordinances,
rules, codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 36

 

(h)         Intentionally Deleted.

 

32.         Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if the same should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

33.         Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose. Landlord may erect a suitable sign on
the Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use. At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions. Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 37

 

34.        Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts. All
employees, contractors and/or agents of any provider of security services to the
Premises engaged by Tenant shall be prohibited from carrying firearms (e.g.
handguns, rifles, shotguns, etc.). Each individual employee or independent
contractor of any such service provider shall have been registered with Landlord
by facsimile or mail at least 48 hours in advance of such person arriving at the
Project to perform service, which registration shall require such personal
information and history, and photographs, as Landlord shall reasonably require.

 

35.        Force Majeure. Landlord shall not be responsible or liable for delays
in the performance of its obligations hereunder when caused by, related to, or
arising out of acts of God, strikes, lockouts, or other labor disputes,
vandalism, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”).

 

36.        Brokers, Entire Agreement, Amendment. Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker”) in connection with this transaction and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the broker, if any named in this Section 36, claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.

 

37.        Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET
FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY: (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 38

 

38.         Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.

 

39.         Signs; Exterior Appearance. Tenant shall not, without the prior
written consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord. Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering. The directory tablet
shall be provided exclusively for the display of the name and location of
tenants of the Project.

 

40.         Zoning Rights. At all times, Landlord shall have the right, and
Tenant shall not have the right, (i) to cause all or any part of the Premises
and/or the zoning lot upon which the Building is located in whole or in part
(hereinafter referred to solely for purposes of this Section 40 as the “Land”)
and/or the Building, to be combined with any other land, condominium units or
other premises so as to constitute the combined premises into a single zoning
“lot” or “development” or “enlargement” as those terms are now, or may hereafter
be, defined in the Zoning Resolution of The City of New York (the “Zoning
Resolution”), (ii) to cause any lot, development or enlargement at any time
constituting or including all or any part of the Premises, the Land or the
Building to be subdivided into two or more lots, developments or enlargements,
(iii) to cause development rights (whether from the Land or other premises) to
be transferred to any such lot, development or enlargement, (iv) to cause other
combinations, subdivisions and transfers to be effected, whether similar or
dissimilar to those now permitted by law or (v) to exploit, sell, convey, lease
or otherwise transfer any so called “air rights,” “air space,” “zoning rights”
or “development rights” above or appurtenant to the Land and/or the Building
provided that and for so long as the foregoing actions described in clauses (i)
through (v) do not (a) adversely affect Tenant or Tenant’s use and enjoyment of
the Premises, (b) increase the Base Rent or any Additional Rent, (c) otherwise
increase the obligations of Tenant or the rights of Landlord under this Lease or
(d) otherwise decrease the obligations of Landlord or the rights of Tenant under
this Lease. Tenant hereby acknowledges that it is not a “party in interest” as
defined in the Zoning Resolution, and shall not and cannot become a “party in
interest” under any circumstances by virtue of its leasehold interest hereunder.
Tenant further acknowledges that neither Tenant nor the estate or interest of
Tenant hereunder would be “adversely affected” (within the meaning of the Zoning
Resolution) by any development of the Land or the Building or any such combined
premises nor by the filing of any declaration combining all or a part of the
Land and/or the Building with any other premises and that Tenant’s estate and
interest hereunder are not and would not be superior to any such declaration.
Notwithstanding the foregoing, in the event that Tenant is deemed to have any of
the rights disclaimed above, or is deemed to be a party in interest, Tenant
hereby transfers such rights and any rights as a party in interest to Landlord.
In furtherance thereof, Tenant will within 3 business days after written request
by Landlord execute and deliver to Landlord a waiver of its right to join in a
Declaration of Restrictions pursuant to Section 12-10 of the Zoning Resolution.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 39

 

41.         Excavation. In the event that an excavation, or any construction,
should be undertaken in connection with the Building or other purposes upon land
adjacent to the Building and/or the Project, or should be authorized to be made,
Tenant shall, upon reasonable prior notice, if necessary, afford to the person
or persons causing or authorized to cause such excavation or construction or
other purpose, the right, for brief periods of time and in a manner so as to
avoid any material interference with Tenant’s business, subject to such
reasonable conditions as Tenant may reasonably impose, to enter upon the
Premises for the purpose of doing such work as shall reasonably be necessary to
protect or preserve the wall or walls of the Building, from injury or damage and
to support them by proper foundations, pinning and/or underpinning, or
otherwise.

 

42.         Employment Reporting and Requirements.

 

(a)          With regard to each annual period from July 1 through June 30 upon
written request by Landlord, Tenant shall complete with regard to itself and any
of its subtenants, items 1-5, 15 and 16 of the Employment and Benefits Report
(with the dates therein updated to reflect the applicable Fiscal Year) attached
as Exhibit P to the Ground Lease, and Tenant shall sign such report and submit
it to Landlord before July 15 immediately following such annual period; and

 

(b)          Tenant shall, in good faith, consider such proposals as the City
and/or City-related entities may make with regard to any jobs Tenant may seek to
fill in relation to its activities on or concerning the Premises, and shall
provide the City and such entities with the opportunity to (A) refer candidates
who are City residents having the requisite experience for the positions in
question, and/or (B) create a program to train City residents for those jobs,
and to report to Ground Landlord, upon Ground Landlord’s request, regarding the
status of its consideration of such proposals (it being understood that Tenant
shall not be required to hire any candidate which Tenant, in good faith,
considers unqualified for the applicable position).

 

(c)          Both Landlord and Ground Landlord and their respective designees
shall be beneficiaries of each such agreement by Tenant. Landlord hereby
reserves the right, on behalf of itself and Ground Landlord, and their
respective designees, as such third party beneficiaries, to seek specific
performance by Tenant, at the expense of Tenant, of the aforesaid obligations
contained in this Section 42.

 

43.         Prohibited Distinctions. Tenant covenants and agrees to be bound by
the following covenants, which shall be binding for the benefit of Landlord and
Ground Landlord and enforceable by Landlord and Ground Landlord against Tenant
to the fullest extent permitted by law and equity:

 

(a)          Tenant (and any lessees of the Premises or any part thereof) shall
comply with all applicable federal, state, and local laws in effect from time to
time prohibiting discrimination or segregation by reason of age, race, creed,
religion, sex, color, national origin, ancestry, sexual orientation or
affectional preference, disability, or marital status (collectively, “Prohibited
Distinctions”) in the lease or occupancy of the Premises.

 

(b)          Tenant shall not effect or execute any agreement, lease,
conveyance, or other instrument whereby the lease or occupancy of the Premises,
or any part thereof, is restricted upon the basis of any Prohibited Distinction.

 

(c)          Tenant (and any lessees of the Premises or any part thereof) shall
include the covenants of (a) and (b) in any agreement, sublease, conveyance, or
other instrument with respect to the lease or occupancy of the Premises.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 40

 

44.         IDA Lease Requirements. Tenant shall provide, and shall cause any
subtenant or other occupant of the Premises to provide, to Landlord and to any
other entity specified by Landlord in writing, the information that Landlord
needs in order to satisfy the reporting requirements set forth in the provisions
of the IDA Lease (excerpted on Exhibit M hereto), as the same may be modified
from time to time by the governmental entities requiring the same. Tenant
represents, and shall cause and subtenant or other occupant of the Premises to
represent with respect to itself (in place of “Tenant”), that either: (A)
Tenant’s occupancy at the Project will not result in the removal of a plant or
facility of Tenant located outside of the City, but within the State of New
York, to the Project or in the abandonment of one or more of such plants or
facilities of such Tenant located outside of the City but within the State of
New York or (B) Tenant’s location at the Project is reasonably necessary to
discourage Tenant from removing its business to a location outside of the State
of New York or is reasonably necessary to preserve Tenant’s competitive position
in its industry.

 

45.         ICIP. Landlord hereby notifies Tenant that Landlord intends to avail
itself of the Industrial and Commercial Incentive Program (“ICIP”). In
connection therewith, all of Tenant’s construction managers, contractors and
subcontractors employed in connection with construction work at the Building
shall be contractually required by Tenant to comply with the New York City
Department of Small Business Services/Division of Labor Services (“DLS”)
requirements applicable to construction projects benefiting from the ICIP. Such
compliance, as of the date hereof, includes the following: the submission and
approval of a Construction Employment Report, attendance at a pre-construction
conference with representatives of the DLS and adherence to the provisions of
Article 22 of the ICIP Rules and Regulations, the provisions of New York City
Charter Chapter 13-B and the provisions of Executive Order No. 50 (1980).
Furthermore, at Landlord’s request, Tenant shall (A) report to Landlord the
number of workers permanently engaged in employment in the Premises, the nature
of each worker’s employment and, to the extent applicable, the New York City
residency of each worker, (B) provide access to the Premises by employees and
agents of the Department (as such term is defined in the ICIP Rules and
Regulations) at all reasonable times upon reasonable advance notice, and (C)
enforce the contractual obligations of Tenant’s construction managers,
contractors and subcontractors to comply with the DLS requirements.

 

46.         Release of Portion(s) of the Project. Landlord, at any time and from
time to time, shall have the right to subdivide, transfer title to, or enter
into a ground lease or long-term net lease (a “Partial Conveyance”) of, or
convert to a condominium form of ownership, any portion of the Project
(including, for example, by transferring one or more of the Project's buildings
and/or another portion or portions of the Project) to another Person not in
Control of, Controlled by or under common Control with, Landlord, which such
Partial Conveyance may reduce the size of the Project. In the event of such a
Partial Conveyance by Landlord, Landlord and Tenant agree to enter into an
amendment of this Lease in form reasonably satisfactory to Landlord and Tenant
to adjust the definitions of Real Property and Project, if necessary and in
accordance with the conditions set forth in this Section 46, to describe
accurately the land and improvements constituting the remaining portion of the
Land and Project after such Partial Conveyance; to increase Tenant's Share, if
necessary to reflect the transfer of the portion of the Land and/or the Project
included in such Partial Conveyance; and to make any other changes that may be
necessary or appropriate so that Tenant continues to be responsible for its
other obligations, including the payment of Rental, under this Lease and to
enjoy its rights and privileges under this Lease, subject to and in accordance
with this Section 46.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 41

 

47.         Shared Work Area.

 

(a)          General Provisions. Notwithstanding anything to the contrary
herein, Tenant shall have a license, on a non-exclusive basis in common with
other tenants and users of the ninth floor of the Building, to use the Shared
Work Area for the Permitted Use, in accordance with the Rules and Regulations
applicable thereto and all Legal Requirements, but such access and use shall be
subject to the terms of the Superior Instruments (as defined in Section 28). The
Shared Work Area contains certain equipment, furnishings; systems, and personal
property, as more particularly described on Exhibit O attached hereto
(collectively, the “Shared Work Systems”). The license granted hereby is
personal to Tenant and shall not, except as provided in the next sentence, be
assigned or otherwise pledged or transferred, directly or indirectly. In the
case of a Permitted Assignment, Tenant shall have no further right to use the
Shared Work Area and the Shared Work Systems in accordance with the terms and
conditions of this Lease; provided, however, that the following shall have the
non-exclusive license to use the Shared Work Systems in accordance with the
terms and conditions of this Lease: (i) a subtenant approved by Landlord in
accordance with the provisions of this Lease that subleases 50% or more of the
Premises, and (ii) an assignee permitted under a Permitted Assignment.

 

(b)          Relocation/Modification of Shared Work Area. Landlord shall have
the right at any time and from time to time in the exercise of its sole and
absolute subjective discretion to reconfigure, relocate, or modify the Shared
Work Area and to revise, expand, suspend, terminate, or discontinue any of the
Shared Work Systems. Landlord shall provide reasonable notice to Tenant of the
relocation, suspension, termination, or discontinuance of any Shared Work
Systems as long as Landlord has actual knowledge of any such relocation,
suspension, termination, or discontinuance.

 

(c)          Interference. Tenant shall use the Shared Work Area and the Shared
Work Systems in a manner that will not interfere with the rights of any tenants
or occupants in the Building or users of the Shared Work Area or the providers
of the services associated with the Shared Work Systems. Landlord assumes no
responsibility for enforcing Tenant’s rights or for protecting the Shared Work
Area from any person or entity, including, but not limited to, other tenants or
occupants of the Building or users of the Shared Work Area.

 

(d)          Limitations. Landlord’s sole obligation for providing the Shared
Work Systems shall be: (A) to provide the Shared Work Systems as is determined
by Landlord in the exercise of its sole and absolute subjective discretion, and
(B) to contract with one or more third parties to maintain the Shared Work
Systems that are deemed by Landlord in the exercise of its sole and absolute
subjective discretion to need periodic maintenance in accordance with the
manufacturer’s or supplier’s standard guidelines or otherwise. During any period
of replacement, repair, or maintenance of the Shared Work Systems when they are
not operational (including, but not limited to, any delays thereto due to the
inability to obtain parts or replacements), Landlord shall have no obligation to
provide Tenant with alternative, supplemental, temporary, or back-up Shared Work
Systems. Tenant acknowledges and agrees that, because the Shared Work Area and
Shared Work Systems are provided for the benefit of all tenants and users of the
fourth and fifth floors of the Building, Landlord may reduce the Shared Work
Area and/or Shared Work Systems and/or the resources therein from time to time
in response to a lack of usage by such tenants or obsolescence or similar
reasons and users and may increase, replace or otherwise modify the Shared Work
Area and/or Shared Work Systems and/or resources therein from time to time in
response to the needs of such tenants and users. Landlord shall have no
liability for any such reduction, increase, replacement or modification of the
Shared Work Area and/or Shared Work Systems, and none of the foregoing shall
reduce the Base Rent payable by Tenant hereunder. Tenant acknowledges and agrees
that increases, replacements and/or modifications of the Shared Work Area and/or
Shared Work Systems may result in an increase in Operating Expenses (SWA), and
Tenant agrees to pay Tenant's Share (SWA) of any such increase in accordance
with Section 47(h) below. The terms and provisions of this paragraph shall
survive the expiration or earlier termination of this Lease.

 

(e)          No Warranties. Landlord makes no warranties of any kind, express or
implied, with respect to the Shared Work Area and Shared Work Systems, and
Landlord disclaims any such warranties. Without limiting the foregoing, Tenant
expressly acknowledges and agrees that Landlord does not guaranty or warrant
that the Shared Work Systems will be operational at all times, will be of
sufficient capacity to accommodate Tenant’s use thereof, will be free of
Hazardous Materials, or will function or perform adequately, and Landlord shall
not be liable for any damages resulting from the failure of the Shared Work
Systems.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 42

 

(f)          Other Lease Provisions. Although the Shared Work Area does not form
a part of the Premises, the provisions of this Lease (A) governing Tenant’s use,
operation, and enjoyment of the Premises, (B) imposing obligations on Tenant for
matters occurring in, on, within, or about the Premises or arising out of the
use or occupancy of the Premises (including, but not limited to, those
obligations relating to insurance, indemnification, Hazardous Materials
Clearance, and environmental requirements triggered by Tenant’s use of the
Shared Work Area), and (C) limiting Landlord’s liability, shall apply with equal
force to Tenant’s use of the Shared Work Area and the Shared Work Systems.

 

(g)          Termination. If Tenant Defaults in its obligations under this
Section 47, Landlord shall have the right, in addition to any other rights and
remedies available to Landlord for a Default by Tenant, to terminate immediately
Tenant’s license to use the Shared Work Area. The expiration or earlier
termination of this Lease shall automatically terminate the license hereby
granted to Tenant to so use the Shared Work Area.

 

(h)          Shared Work Area Operating Expenses.

 

(i)          Shared Work Area Operating Expense Payments. Landlord shall deliver
to Tenant an Annual Estimate of Operating Expenses (SWA) for each calendar year
during the Term, which may be revised by Landlord from time to time during such
calendar year. During each month of the Term, on the same date that Base Rent is
due, Tenant shall pay Landlord, as Additional Rent hereunder, an amount equal to
1/12th of Tenant's Share (SWA) of the Annual Estimate of Operating Expenses
(SWA). Payments for any fractional calendar month shall be prorated.

 

(ii)         The term “Operating Expenses (SWA)” means all costs and expenses of
maintaining, repairing, replacing and operating the Shared Work Area and the
Shared Work Systems incurred or accrued each calendar year by Landlord and
Tenant with respect to their respective shares.

 

(iii)        Each Annual Statement shall include (a) the total and Tenant's
Share (SWA) of actual Operating Expenses (SWA) for the previous calendar year
and (b) the total of Tenant’s payments in respect of Tenant's Share (SWA) of
actual Operating Expenses (SWA) for such year. If Tenant's Share (SWA) of actual
Operating Expenses (SWA) for such year exceeds Tenant’s payments of Tenant's
Share (SWA) of Operating Expenses (SWA) for such year, then the excess shall be
due and payable by Tenant as Rent within 30 days after delivery of such Annual
Statement to Tenant. If Tenant's payments of Operating Expenses (SWA) for such
year exceed Tenant's Share (SWA) of actual Operating Expenses (SWA) for such
year, then Landlord shall pay the excess to Tenant within 30 days after delivery
of such Annual Statement, except that after the expiration, or earlier
termination of the Term or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. Operating Expenses (SWA) for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated.

 

48.         Miscellaneous.

 

(a)          Notices. All notices or other communications between the parties
shall be in writing and shall be deemed duly given upon delivery or refusal to
accept delivery by the addressee thereof if delivered in person, or upon actual
receipt if delivered by reputable overnight guaranty courier, addressed and sent
to the parties at their addresses set forth above. Landlord and Tenant may from
time to time by written notice to the other designate another address for
receipt of future notices.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 43

 

(b)          Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

 

(c)          Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.
Each such memorandum shall include such matters as may be required by the
Register of New York County or Section 291-c of the Real Property Law of the
State of New York to be included therein so as to permit the same to be
recorded.

 

(d)          Interpretation. The normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease or any exhibits or amendments
hereto. Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

 

(e)          Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution of this Lease by both parties.

 

(f)          Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

 

(g)          Time. Time is of the essence as to the performance of Tenant’s
obligations under this Lease.

 

(h)          Incorporation by Reference. All exhibits and addenda attached
hereto are hereby incorporated into this Lease and made a part hereof. If there
is any conflict between such exhibits or addenda and the terms of this Lease,
such exhibits or addenda shall control.

 

49.         Landlord Consent.

 

(a)          If, pursuant to the terms of this Lease, any consent or approval by
Landlord or Tenant is not to be unreasonably withheld or is subject to a
specified standard, then in the event of a final determination that the consent
or approval was unreasonably withheld or that such specified standard has been
met (such that the consent or approval should have been granted), the consent or
approval shall be deemed granted but the granting of the consent or approval
shall be the only remedy to the party requesting or requiring the consent or
approval.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 44

 

(b)          If any matter which is the subject of a request for consent or
approval hereunder by Tenant requires the consent or approval by any Superior
Party under the Superior Instruments (including, by way of example, proposed
Alterations), Tenant shall submit in writing such request (together with any
plans, specifications or other materials or documents necessary or appropriate
in connection therewith) to Landlord, and Landlord shall, provided Tenant is not
then in monetary or material non-monetary default hereunder, in each instance,
beyond the expiration of any applicable notice and/or cure period, promptly
forward such request to such of the foregoing parties from whom consent is
required and otherwise cooperate reasonably with Tenant in requesting and
seeking to obtain such required consent; and, in any such case, Landlord shall
in no event be deemed to have unreasonably withheld or delayed any such request
for consent or approval if any of the foregoing parties shall fail to respond to
such request (unless such failure is deemed to constitute consent under the
applicable Superior Instrument) or shall deny same. If Landlord shall so
determine that any such matter requires the consent or approval of any of the
foregoing parties, Landlord shall use good faith reasonable efforts to obtain
from such parties such consent or approval (but without any obligation to pay
any fee to such party unless Tenant agrees to pay the same); provided that
Tenant shall submit to Landlord, upon Landlord’s request therefor, all plans,
specifications or other materials, information or documentation as may be
reasonably required by such parties, under the Superior Instruments in
connection with each such parties’ respective consideration of such request.
Tenant shall pay to Landlord, within thirty (30) days after demand therefor, as
Additional Rent, all actual out-of-pocket fees, charges or other expenses
Landlord may incur arising out of any such request for consent or approval. In
no event shall Tenant communicate (other than through Landlord) with any
Superior Party in respect of any Alterations or any other matter pertaining to
this Lease.

 

50.         Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

 

51.         Internet Service. It is currently anticipated that wireless internet
service (“Internet Service”) will be available in the Common Areas and Open
Space in the Project. In the event that Internet Service is so available, Tenant
shall have the right, on a non-exclusive basis in common with other tenants and
users of the Project, to use such Internet Service, subject to the further terms
of this Section 51.

 

(a)          Tenant acknowledges that Landlord is not the generator of Internet
Service and that the availability and quality of Internet Service consequently
is subject to the provision of the same to the Project by the third party
provider(s) responsible for delivering same to the Project. Landlord shall have
no liability for the availability, capacity, quality, continuity or character of
service of Internet Service, and no abatement of Rent or other penalty shall
arise due to, nor shall Landlord have any liability due to any loss, cost,
claim, damage or expense arising from the availability, capacity, quality,
continuity or character of service of Internet Service or any interruption,
deterioration or removal of Internet Service. Tenant acknowledges that the
capacity of Internet Service available for use by Tenant (if any) is part of the
overall capacity of Internet Service available to the Project for use on a
non-exclusive basis in common with all other tenants at the Project. Tenant
agrees to limit Tenant's use of Internet Service to Tenant's reasonable share of
the then-existing capacity of Internet Service, and Tenant shall not use
Internet Service in a manner that interferes with any other tenant’s or user's
use of such Internet Service.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 45

 

(b)          By accessing or using Internet Service, Tenant accepts and agrees
to comply with all terms and conditions applicable thereto (including any
modifications and/or additions thereto provided in connection with accessing or
using Internet Service from time to time).

 

(c)          Tenant acknowledges and agrees that all information (including,
without limitation, data files, written text, computer software, music, audio
files or other sounds, photographs, graphics, videos or other images) which
Tenant may have access to as a part of, or through Tenant's use of, Internet
Service (collectively, “Content”) is the sole responsibility of the person from
whom such Content originated. Tenant acknowledges and agrees that by using
Internet Service, Tenant may be exposed to Content that Tenant may find
offensive, indecent or objectionable, and Tenant uses the Internet Service at
its own risk. Landlord and any third party provider(s) responsible for
delivering Internet Service to the Project reserve the right (but shall have no
obligation) to pre-screen, review, flag, filter, modify, refuse or remove any or
all Content from the Internet Service. Landlord does not control the Content
posted via the Internet Service and, as such, does not guarantee the accuracy,
integrity, or quality of such Content. Under no circumstances shall Landlord or
any Superior Parties be liable in any way for any Content, including, without
limitation, any errors or omissions in any Content, or for any loss or damage
arising out of or in connection with Tenant's use of the Internet Service
(including, without limitation, damages for loss of use, lost profits or loss of
data or information of any kind).

 

(d)          Tenant is solely responsible for maintaining Tenant's account for
the use of Internet Service, and Tenant is fully responsible for all activities
that occur under Tenant's account and in connection with Tenant's use of the
Internet Service. Tenant agrees to notify Landlord and any third party
provider(s) responsible for delivering Internet Service to the Project
immediately of any unauthorized use of Tenant's account or any other breaches of
security of which Tenant becomes aware. Tenant is solely responsible for, and
shall indemnify, defend, and hold harmless Landlord and the Superior Parties
for, any Content created, uploaded, posted, emailed, transmitted, displayed or
otherwise made available by Tenant via the Internet Service and for any and all
consequences of Tenant's use of the Internet Service (including, without
limitation, any loss or damage suffered by Landlord or any Superior Parties
arising therefrom or in connection therewith).

 

(e)          Tenant agrees not to use the Internet Service to:

 

(i)          upload, post, email, transmit or otherwise make available any
Content that is unlawful, harmful, threatening, abusive, harassing, tortious,
defamatory, vulgar, obscene, libelous, invasive of another's privacy, hateful,
or racially, ethnically or otherwise objectionable;

 

(ii)         harm minors in any way;

 

(iii)        impersonate any person or entity or falsely state or otherwise
misrepresent Tenant's affiliation with a person or entity;

 

(iv)        forge headers or otherwise manipulate identifiers in order to
disguise the origin of any Content transmitted through the Internet Service;

 

(v)         upload, post, email, transmit or otherwise make available any
Content that Tenant does not have a right to make available under any law or
under contractual or fiduciary relationships (such as inside information,
proprietary and confidential information learned or disclosed as part of
employment relationships or under nondisclosure agreements);

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 46

 

(vi)        upload, post, email, transmit or otherwise make available any
Content that infringes any patent, trademark, trade secret, copyright or other
proprietary or intellectual property rights of any party;

 

(vii)       upload, post, email, transmit or otherwise make available any
unsolicited or unauthorized advertising, promotional materials, “junk mail,”
“spam,” “chain letters,” “pyramid schemes,” or any other form of solicitation,
except in those areas (such as shopping) that are designated for such purpose;

 

(viii)      upload, post, email, transmit or otherwise make available any
material that contains software viruses or any other computer code, files or
programs designed to interrupt, destroy or limit the functionality of any
computer software or hardware or telecommunications equipment;

 

(ix)         disrupt the normal flow of dialogue, cause a screen to “scroll”
faster than other users of the Internet Services are able to type, or otherwise
act in a manner that negatively affects other users' ability to engage in real
time exchanges;

 

(x)          interfere with or disrupt the Internet Services or servers or
networks connected to the Internet Services, or disobey any requirements,
procedures, policies or regulations of networks connected to the Internet
Services, including using any device, software or routine to bypass our robot
exclusion headers;

 

(xi)         intentionally or unintentionally violate any applicable local,
state, national or international law, including, but not limited to, regulations
promulgated by the U.S. Securities and Exchange Commission, any rules of any
national or other securities exchange, including, without limitation, the New
York Stock Exchange, the American Stock Exchange or the NASDAQ, and any
regulations having the force of law;

 

(xii)        provide material support or resources (or to conceal or disguise
the nature, location, source, or ownership of material support or resources) to
any organization(s) designated by the United States government as a foreign
terrorist organization pursuant to Section 219 of the Immigration and
Nationality Act;

 

(xiii)       “stalk” or otherwise harass another; or

 

(xiv)      collect or store personal data about other users in connection with
the prohibited conduct and activities set forth in clauses (i) through (xiii)
above.

 

(f)          Tenant acknowledges, consents to and agrees that Landlord and/or
any third party provider(s) responsible for delivering Internet Service to the
Project may access, preserve and disclose Tenant's account information
associated with the Internet Service if required to do so by applicable Legal
Requirements or in a good faith belief that such access, preservation or
disclosure is reasonably necessary to (i) comply with legal process, (ii) comply
with the directives of law enforcement officials, (iii) enforce the provisions
of this Section 51 and/or the terms and conditions applicable to the Internet
Service from time to time, (iv) respond to claims that any Content violates the
rights of third parties, (v) respond to Tenant's requests for customer service,
and/or (vi) protect the rights, property or personal safety of Landlord, the
Superior Parties, any third party provider(s) responsible for delivering
Internet Service to the Project, any users of Internet Service, any tenants or
other occupants of the Project and the public.

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 47

 

(g)          Tenant acknowledges and agrees that the Internet Service may
include security components that permit digital materials to be protected, and
that the use of these materials is subject to such usage rules as may be set by
Landlord, any third party provider(s) responsible for delivering Internet
Service to the Project, and/or any Content provider(s). Tenant shall not attempt
to override or circumvent any of such usage rules, and any unauthorized
reproduction, publication, further distribution or public exhibition of the
materials provided on the Internet Service, in whole or in part, is strictly
prohibited.

 

[ Signatures on next page ]

 

[tfooter.jpg]

Net/Office/Laboratory430 East 29th Street, NY, NY/Immune Pharma, Inc. - Page 48

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

  TENANT:       IMMUNE PHARMACEUTICALS, INC.,   a Delaware corporation       By:
/s/ Dr. Daniel Teper    Name: Dr. Daniel Teper   Title: Chief Executive Officer
      LANDLORD:       ARE-EAST RIVER SCIENCE PARK, LLC,   a Delaware limited
liability company       By: /s/ ALEXANDRIA REAL ESTATE EQUITIES, L.P.,   Name: 
a Delaware limited partnership,   Title:  managing member         By: /s/
ARE-QRS CORP.,     Name: a Maryland corporation,     Title general partner      
    By:         Its:    





 



[tfooter.jpg]

